ACCEPTED
                                                                                                                         03-16-00718-CV
                                                                                                                               14585383
                                                                                                              THIRD COURT OF APPEALS
                                                                                                                         AUSTIN, TEXAS
                                                                                                                     1/5/2017 3:25:05 PM
                                                                                                                       JEFFREY D. KYLE
                                                                                                                                  CLERK
                                     NO. 03-16-00718-CV
                            ___________________________________
                                                                    FILED IN
                                                              3rd COURT OF APPEALS
                               IN THE COURT OF APPEALS            AUSTIN, TEXAS
                           FOR THE THIRD JUDICIAL DISTRICT1/5/2017 3:25:05 PM
                            __________________________________ JEFFREY D. KYLE
                                                                     Clerk
               IN RE VOLKSWAGEN CLEAN DIESEL LITIGATION:
                        TCAA ENFORCEMENT CASE

                       _________________________________________

    VOLKSWAGEN GROUP OF AMERICA, INC.’S RESPONSE TO THE
             STATE OF TEXAS’ MOTION TO STRIKE
           __________________________________________

         TO THE HONORABLE THIRD COURT OF APPEALS:

         Volkswagen Group of America, Inc. (“VWGoA”) files this Response to the

State of Texas’ (“State”) Motion to Strike and would show the Court as follows:

                                                INTRODUCTION

         The premises of the State’s motion are that VWGoA is not a party to this

appeal and writ of mandamus is the exclusive avenue for this Court to enforce the

automatic stay provided by Tex. Civ. Prac. & Rem. Code § 51.014(b).1                                               As

explained below, those premises are fundamentally incorrect.                                     While writ of

mandamus is one available avenue for relief, this Court also has the authority—


1
  The Motion to Stay that the State seeks to strike was filed by VWGoA and Porsche Cars North America, Inc.
(“Porsche”). The State does not challenge Porsche’s right to file the Motion to Stay, and has therefore waived any
argument regarding the same. See, e.g., Liberty Mut. Ins. Co. v. Griesing, 150 S.W.3d 640, 648 (Tex. App.—Austin
2004, pet. dism’d) (citing Fredonia State Bank v. General Am. Life Ins. Co., 881 S.W.2d 279, 284 (Tex. 1994).
Thus, regardless of how this Court rules on the State’s Motion to Strike, this Court should still rule on the Motion to
Stay, since Porsche has also made that Motion and seeks the same relief.


                                                          1
under Section 21.001(a) of the Texas Government Code—to enforce the automatic

stay to aid in its jurisdiction.

       The State’s motion ignores the fact that the relief which VWGoA (and

Porsche) seek in their motion is enforcement of Tex. Civ. Prac. & Rem. Code §

51.014(b), which provides that “[a]n interlocutory appeal under Subsection (a)(3),

(5), (8), or (12) also stays all other proceedings in the trial court pending resolution

of that appeal.” The language could not be clearer and applies to all proceedings in

the trial court, regardless of whether the party seeking to enforce the stay is a party

to the appeal (which VWGoA is in any event). The State’s failure to even address

the automatic stay speaks volumes.        Indeed, it is the State’s and the County

Plaintiffs’ refusal to abide by this statutory stay that prompted VWGoA’s motion

in the first place. This Court has authority to issue any writ necessary to aid in its

jurisdiction under Section 21.001(a) of the Texas Government Code, including to

enforce the automatics stay under Section 51.014(b) of the Texas Civil Practice

and Remedies Code. Thus, the Court’s ability to enforce the automatic stay is not

impacted in any way by whether VWGoA is or is not a party to this appeal or

whether mandamus is also an appropriate avenue for relief.

       VWGoA is a party to this appeal in any event. Indeed, in its docketing

statement, the State admits that that VWGoA is a “part[y] to the trial court’s




                                           2
order,”2 and appellate jurisdiction applies to “parties to the judgment or

interlocutory order being appealed.”3 This should also end the inquiry. Under

Tex. R. App. P. 25.1(b), “[t]he filing of a notice of appeal by any party invokes the

appellate court’s jurisdiction over all parties to the trial court’s judgment or order

appealed from.”

        Finally, even if VWGoA were not a party to this appeal and even if that

were a relevant question for purposes of this Court’s enforcement of the automatic

stay in aid of its jurisdiction, the State’s motion should still be denied. VWGoA

has not filed a brief regarding the propriety or impropriety of the underlying order

from which the State appeals. Instead, VWGoA has filed a related motion

requesting that the Court enforce the automatic stay pending resolution of the

interlocutory appeal. At least one Texas appellate court has concluded that a non-

party’s participation in appellate motions related to the substantive appeal is

proper.4 For this additional reason, this Court should deny the State’s Motion to

Strike.




2
  See Ex. A at pgs. 44, 60 (Docketing Statement).
3
  See Craig v. Tejas Promotions, LLC, 2016 Tex. App. LEXIS 10245, *5 (Tex.App.—Austin, 2016, no pet.).
4
  See City of Dall. v. Turley, 316 S.W.3d 762, 775-76 (Tex. App.—Dallas 2010, pet. denied).


                                                      3
                                                 ARGUMENT

             A. This Court Has the Authority To Grant VWGoA’S Motion to
                Enforce the Automatic Stay Regardless of VWGoA’s Procedural
                Posture on This Appeal.

        As a preliminary matter, it makes no difference whether VWGoA is a party

to this appeal.         The Section 51.014(b) stay is automatic and mandatory, and

provides no room for discretion.5 Because the State appeals from an order entered

in the Environmental MDL cause number, the stay applies with equal force to all

lawsuits pending in the Environmental MDL and, therefore, to all claims which

involve the “same parties, conduct, and data.”6 Thus, regardless of whether Texas

Rule of Appellate Procedure 29.3 applies only to the parties on appeal (as the State

argues) and even assuming VWGoA were not such a party (which it is), this Court

has the authority to enforce the automatic stay under Texas Government Code

Section 21.001(a), which provides courts with “all powers necessary for the

exercise of [their] jurisdiction . . ., including authority to issue the writs and orders

necessary or proper in aid of [their] jurisdiction.” 7



5
  In re I-10 Colony, Inc., 2015 Tex. App. LEXIS 1733, at *4 (Tex.App.—Houston [1st Dist.] 2015, no pet.) (filing of
notice of interlocutory appeal triggered the automatic stay under Section 51.014(b); trial court was precluded from
entering any orders after notice of interlocutory appeal was filed); Sheinfeld, Maley & Kay, P.C. v. Bellush, 61
S.W.3d 437, 439 (Tex. App.—San Antonio 2001, no pet.) (“[T]he stay set forth in section 51.014 is statutory and
allows no room for discretion.”).
6
  See In re Bliss & Glennon, Inc., 2014 Tex. App. LEXIS 119, 2014 WL 50831, at *10 (Tex. App.—Houston [1st
Dist.], January 7, 2014, orig. proceeding) (citing Ryland Group, Inc. v. White, 723 S.W.2d 160, 162 (Tex. App.—
Houston [1st Dist.] 1986, orig. proceeding).
7
  TEX. GOV. CODE ANN. § 21.001(a); see also Monsanto Co. v. Daivs, 1010 S.W.3d 28, 29 (Tex. App.—Waco 2002,
pet. denied) (granting the defendants’ request to seal a document pending resolution of appeal pursuant to Texas
Government Code Section 21.001(a)).


                                                        4
        Due to the automatic nature of the stay pending interlocutory appeal, and the

trial court’s potential interference into the jurisdiction of this Court by signing

orders in violation of the stay, this Court has authority to enforce the stay

regardless of VWGoA’s procedural posture on appeal. This Court has granted

such a motion as recently as September 15, 2016 and, for the reasons above, should

deny the State’s Motion to Strike. 8

            B. VWGoA Is a Party to This Appeal in Any Event.

        Even if the State is correct that VWGoA must be a party to the appeal to

obtain relief, the State acknowledges that appellate “[j]urisdiction is limited to

parties to the judgment or interlocutory order being appealed.”9 VWGoA is such a

party. Indeed, the State has included VWGoA in its docketing statement as a

“part[y] to the trial court’s order.” 10 VWGoA is also listed as an Appellee on the

Court’s docket and is a party of record in each of the 18 lawsuits filed by the

various counties (and in all other lawsuits pending in the Environmental MDL).

        Moreover, the order from which the State appeals is a denial of dispositive

motions it filed as a “necessary and indispensable party” against the various county

plaintiffs. 11 Had the Court instead granted the State’s motions challenging the

counties’ legal ability to file suit, it would have resulted in complete dismissal of

8
  See Craig v. Tejas Promotions, LLC, 2016 Tex. App. LEXIS 10245, *1 (Tex.App.—Austin, 2016, no pet.)
9
  Ex. B at pg. 5.(State of Texas’ Motion to Strike).
10
   See Ex. A at pgs. 44, 60 (Docketing Statement).
11
   See Ex. C (Amended Omnibus Order Resolving Challenges to County Authority to File Suit When the State Has
Already Initiated a Claim Under the Texas Clean Air Act).


                                                      5
all claims against VWGoA.                The order denying the State’s motions does the

opposite: it allows each of those 18 counties’ claims against VWGoA to proceed.

In either case, VWGoA is a direct party to the order whose interests are prejudiced

by that order—which purports to give 18 counties the right to sue VWGoA.

           The State argues that “[e]ven if [VWGoA] could be a party to this

interlocutory appeal, it has not filed a notice of appeal within the deadline for

doing so, and is at best in the situation of a potential appellant who has failed to

timely invoke the Court’s appellate jurisdiction.” 12 But VWGoA has not asked the

Court to reverse the underlying order that is the subject of this appeal (which

would have required a notice of appeal), and whether or not that order should be

reversed is not relevant to the application of the automatic stay. The State has

already invoked this Court’s jurisdiction by filing its own Notice of Appeal, and as

the State acknowledges, this Court now has jurisdiction over all parties to the order

being appealed (which includes VWGoA):

                     The filing of a notice of appeal by any party invokes the
                     appellate court’s jurisdiction over all parties to the trial court’s
                     judgment or order appealed from.

Ex. A at pg. 5 (quoting Tex. R. App. P. 25.1(b)) (emphasis added). Therefore, this

Court has jurisdiction under Texas Rule of Appellate Procedure 29.3 to enter an




12
     See Ex. B at pg. 7.


                                                   6
order to preserve the parties’ rights, including an order enforcing the automatic

stay under Texas Civil Practice and Remedies Code Section 51.014(b).

          C. Even if VWGoA Were Not a Party to this Appeal, Its Motion to
             Stay Would Still Be Proper.

      In City of Dall. v. Turley, the City of Dallas “filed a motion to correct the

caption of the case to delete any reference to the Barretts,” who were not parties to

the appeal. 316 S.W.3d 762, 775 (Tex. App.—Dallas 2010, pet. denied). The 5th

District Court of Appeals subsequently

      consolidated a petition for writ of injunction filed by the landowners
      with the interlocutory appeal. The petition for writ of injunction listed
      the Barretts as real parties in interest. The landowners acknowledged
      in the petition for writ of injunction that they requested the same relief
      as they sought in their emergency motion for temporary relief, which
      [the 5th District Court of Appeals] granted in part on July 13, 2009,
      and denied in part on August 12, 2009. The Barretts participated in
      the briefing regarding the emergency motion, and [the 5th District
      Court of Appeals’] order of July 13 prohibited the Barretts as
      well as the City from taking action to cut down trees or install a storm
      water line in the disputed area pending further order of this Court.

Id. at 775 (emphasis added). The 5th District Court of Appeals concluded that

although the Barretts were “not parties to the appeal of the trial court’s ruling on

the plea to the jurisdiction . . . their participation in related motions was proper, and

they [would] remain on [the Court’s] service lists for this cause number.” Id. at

775-76.




                                           7
      Likewise, even if, for argument’s sake, VWGoA were not a party to the

order the State appeals from, VWGoA’s request for relief is nevertheless proper

because its Motion to Stay relates to the substantive appeal.


                               CONCLUSION & PRAYER

      For the above reasons, VWGoA requests this Court deny the State’s Motion

to Strike and for such other relief in law or equity it may be justly entitled to.




                                         Respectfully submitted,


                                         /s/ C. Vernon Hartline, Jr.
                                         C. VERNON HARTLINE, JR.
                                         State Bar No. 09159500
                                         hartline@flash.net

                                         HARTLINE DACUS BARGER
                                         DREYER LLP
                                         8750 N. Central Expressway, Suite 1600
                                         Dallas, Texas 75231
                                         214-369-2100
                                         214-369-2118 fax

                                         And




                                           8
DARRELL L. BARGER
State Bar No. 01733800
dbarger@hdbdlaw.com

HARTLINE DACUS BARGER
DREYER LLP
1980 Post Oak Boulevard, Suite 1800
Houston, Texas 77056
713-759-1990
713-652-2419 fax

And

RICHARD W. CREWS, JR.
State Bar No. 05075500
rcrews@hdbdlaw.com
HARTLINE DACUS BARGER
DREYER LLP
800 North Shoreline Blvd.
Suite 2000, North Tower
Corpus Christi, TX 78401
361-866-8000
361-866-8039 fax

And

JEFFREY L. CHASE
NY State Bar No. 1002203
jchase@herzfeld-rubin.com
MICHAEL B. GALLUB
NY State Bar No. 2141851
mgallub@herzfeld-rubin.com

HERZFELD & RUBIN, P.C.
125 Broad Street
New York, New York 10004
212-471-8459
212-344-3333 fax

And

  9
                                      ROBERT J. GIUFFRA, JR.
                                      New York State Bar 2309177
                                      giuffrar@sullcrom.com
                                      SHARON L. NELLES
                                      New York State Bar 2613073
                                      nelless@sullcrom.com
                                      WILLIAM B. MONAHAN
                                      New York State Bar 4229027
                                      monahanw@sullcrom.com

                                      SULLIVAN & CROMWELL LLP
                                      125 Broad Street
                                      New York, New York 10004
                                      212-558-4000
                                      Fax: 212-558-3588
                                      ATTORNEYS FOR DEFENDANTS
                                      VOLKSWAGEN GROUP OF
                                      AMERICA, INC., AUDI OF AMERICA,
                                      LLC AND VOLKSWAGEN GROUP OF
                                      AMERICA CHATTANOOGA
                                      OPERATIONS, LLC


                         CERTIFICATE OF SERVICE

      I hereby certify that on the 5th day of January, 2017, a true and correct copy
of this pleading was served in accordance with the Texas Rules of Appellate
Procedure on all known counsel of record.

                                      /s/ C. Vernon Hartline, Jr.
                                      C. VERNON HARTLINE, JR.




                                        10
EXHIBIT A
                                                                                                                                               ACCEPTED
                                                                                                                                           03-16-00718-CV
                                                                                                                                                 13501436
Appellate Docket Number: 03-16-00718-CV                                                                                         THIRD COURT OF APPEALS
                                                                                                                                           AUSTIN, TEXAS
                                                                                                                                    10/28/2016 11:52:11 AM
Appellate Case Style:         The State of Texas                                                                                         JEFFREY D. KYLE
                                                                                                                                                    CLERK
                        Vs.
                              Audi Aktiengesellschaft, et al.

Companion Case No.:
                                                                                                                     FILED IN
                                                                                                              3rd COURT OF APPEALS
                                                                                                                  AUSTIN, TEXAS
                                                                                                             10/28/2016 11:52:11 AM
Amended/corrected statement:                         DOCKETING STATEMENT (Civil)                                JEFFREY D. KYLE
                                                                                                                      Clerk
                                              Appellate Court:3rd Court of Appeals
                                         (to be filed in the court of appeals upon perfection of appeal under TRAP 32)

I. Appellant                                                                II. Appellant Attorney(s)
   Person       Organization (choose one)                                           Lead Attorney
Organization Name: State of Texas                                           First Name:        Kristofer
First Name:                                                                 Middle Name: S.
Middle Name:                                                                Last Name:         Monson
Last Name:                                                                  Suffix:
Suffix:                                                                     Law Firm Name: Office of the Attorney General

Pro Se:                                                                     Address 1:         P.O. Box 12548 (MC-059)
                                                                            Address 2:
                                                                            City:              Austin
                                                                            State:     Texas                        Zip+4:   78711-254
                                                                            Telephone:         512-936-1820              ext.
                                                                            Fax:       512-474-2697
                                                                            Email:     Kristofer.Monson@texasattorneygeneral.gov
                                                                            SBN:       24037129

I. Appellant                                                                II. Appellant Attorney(s)
   Person       Organization (choose one)                                           Lead Attorney
Organization Name: State of Texas                                           First Name:        Patrick
First Name:                                                                 Middle Name: K.
Middle Name:                                                                Last Name:         Sweeten
Last Name:                                                                  Suffix:
Suffix:                                                                     Law Firm Name: Office of the Attorney General

Pro Se:                                                                     Address 1:         P.O. Box 12548 (MC-066)
                                                                            Address 2:




                                                                 Page 1 of 61
                                                     City:              Austin
                                                     State:     Texas                    Zip+4:      78711-2548
                                                     Telephone:         512-463-2012              ext.
                                                     Fax:       512-320-0911
                                                     Email:     Patrick.Sweeten@texasattorneygeneral.gov
                                                     SBN:       00798537

III. Appellee                                        IV. Appellee Attorney(s)
    Person      Organization (choose one)                    Lead Attorney
Organization Name: Bexar County                      First Name:        Nicholas
First Name:                                          Middle Name:
Middle Name:                                         Last Name:         LaHood
Last Name:                                           Suffix:
Suffix:                                              Law Firm Name: Office of Bexar County Criminal District
                                                                    Attorney
Pro Se:                                              Address 1:    Paul Elizondo Tower
                                                     Address 2:         101 W. Nueva, 4th Floor
                                                     City:              San Antonio
                                                     State:     Texas                     Zip+4:     78205
                                                     Telephone:         (210) 335-2342            ext.
                                                     Fax:
                                                     Email:     n.lahood@bexar.org
                                                     SBN:       24030360

III. Appellee                                        IV. Appellee Attorney(s)
    Person      Organization (choose one)                    Lead Attorney
Organization Name: Bexar County                      First Name:        Edward
First Name:                                          Middle Name:
Middle Name:                                         Last Name:         Schweninger
Last Name:                                           Suffix:
Suffix:                                              Law Firm Name: Office of Bexar County Criminal
                                                                    District Attorney
Pro Se:                                              Address 1:    Paul Elizondo Tower
                                                                    Office of Bexar County Criminal
                                                     Address 2:    101 W. Nueva, 4th Floor
                                                     City:              San Antonio
                                                     State:     Texas                     Zip+4:     78205
                                                     Telephone:         (210) 335-2342            ext.
                                                     Fax:
                                                     Email:
                                                     SBN:       17876960

III. Appellee                                        IV. Appellee Attorney(s)
    Person      Organization (choose one)                    Lead Attorney
Organization Name: Bexar County                      First Name:        Rudy
First Name:                                          Middle Name:

                                            Page 2 of 61
Middle Name:                                         Last Name:         Gonzales
Last Name:                                           Suffix:    Jr.
Suffix:                                              Law Firm Name: HILLIARD, MUÑOZ & GONZALES, L.L.P.
Pro Se:                                              Address 1:         719 S. Shoreline, Suite 500
                                                     Address 2:
                                                     City:              Corpus Christi
                                                     State:     Texas                      Zip+4:     78411
                                                     Telephone:         (361) 882-1612           ext.
                                                     Fax:       (361) 882-3015
                                                     Email:     rudy@hmglawfirm.com
                                                     SBN:       08121700

III. Appellee                                        IV. Appellee Attorney(s)
    Person      Organization (choose one)                    Lead Attorney
Organization Name: Bexar County                      First Name:        Robert
First Name:                                          Middle Name: C.
Middle Name:                                         Last Name:         Hilliard
Last Name:                                           Suffix:
Suffix:                                              Law Firm Name: HILLIARD, MUÑOZ & GONZALES, L.L.P.
Pro Se:                                              Address 1:         719 S. Shoreline, Suite 500
                                                     Address 2:
                                                     City:              Corpus Christi
                                                     State:     Texas                      Zip+4:     78411
                                                     Telephone:         (361) 882-1612           ext.
                                                     Fax:       (361) 882-3015
                                                     Email:     bobh@hmglawfirm.com
                                                     SBN:       09677700

III. Appellee                                        IV. Appellee Attorney(s)
    Person      Organization (choose one)                    Lead Attorney
Organization Name: Bexar County                      First Name:        Catherine
First Name:                                          Middle Name: D.
Middle Name:                                         Last Name:         Tobin
Last Name:                                           Suffix:




                                            Page 3 of 61
Suffix:                                              Law Firm Name: HILLIARD, MUÑOZ & GONZALES, L.L.P
Pro Se:                                              Address 1:         719 S. Shoreline, Suite 500
                                                     Address 2:
                                                     City:              Corpus Christi
                                                     State:     Texas                      Zip+4:     78411
                                                     Telephone:         (361) 882-1612           ext.
                                                     Fax:       (361) 882-3015
                                                     Email:     catherine@hmglawfirm.com
                                                     SBN:       24013642

III. Appellee                                        IV. Appellee Attorney(s)
    Person      Organization (choose one)                    Lead Attorney
Organization Name: Bexar County                      First Name:        John
First Name:                                          Middle Name: B.
Middle Name:                                         Last Name:         Martinez
Last Name:                                           Suffix:
Suffix:                                              Law Firm Name: HILLIARD, MUÑOZ & GONZALES, L.L.P.
Pro Se:                                              Address 1:         719 S. Shoreline, Suite 500
                                                     Address 2:
                                                     City:              Corpus Christi
                                                     State:     Texas                      Zip+4:     78411
                                                     Telephone:         (361) 882-1612           ext.
                                                     Fax:       (361) 882-3015
                                                     Email:     john@hmglawfirm.com
                                                     SBN:       24010212

III. Appellee                                        IV. Appellee Attorney(s)
    Person      Organization (choose one)                    Lead Attorney
Organization Name: Bexar County                      First Name:        Marion
First Name:                                          Middle Name:
Middle Name:                                         Last Name:         Reilly
Last Name:                                           Suffix:
Suffix:                                              Law Firm Name: HILLIARD, MUÑOZ & GONZALES, L.L.P.
Pro Se:                                              Address 1:         719 S. Shoreline, Suite 500
                                                     Address 2:
                                                     City:              Corpus Christi
                                                     State:     Texas                      Zip+4:     78411
                                                     Telephone:         (361) 882-1612           ext.
                                                     Fax:       (361) 882-3015
                                                     Email:     marion@hmglawfirm.com
                                                     SBN:       24079195



                                            Page 4 of 61
III. Appellee                                        IV. Appellee Attorney(s)
    Person      Organization (choose one)                    Lead Attorney
Organization Name: Bexar County                      First Name:        Robert
First Name:                                          Middle Name: Howard
Middle Name:                                         Last Name:         George
Last Name:                                           Suffix:    II.
Suffix:                                              Law Firm Name: HILLIARD, MUÑOZ & GONZALES, L.L.P.
Pro Se:                                              Address 1:         719 S. Shoreline, Suite 500
                                                     Address 2:
                                                     City:              Corpus Christi
                                                     State:     Texas                      Zip+4:     78411
                                                     Telephone:         (361) 882-1612           ext.
                                                     Fax:       (361) 882-3015
                                                     Email:     rgeorge@hmglawfirm.com
                                                     SBN:       24067623

III. Appellee                                        IV. Appellee Attorney(s)
    Person      Organization (choose one)                    Lead Attorney
Organization Name: Bexar County                      First Name:        Tim
First Name:                                          Middle Name:
Middle Name:                                         Last Name:         Maloney
Last Name:                                           Suffix:
Suffix:                                              Law Firm Name: MALONEY & CAMPOLO
Pro Se:                                              Address 1:         926 South Alamo Street
                                                     Address 2:
                                                     City:              San Antonio
                                                     State:     Texas                      Zip+4:     78205
                                                     Telephone:         (210) 922-2200           ext.
                                                     Fax:
                                                     Email:     tmaloney@maloneyandcompolo.com
                                                     SBN:       12887380

III. Appellee                                        IV. Appellee Attorney(s)
    Person      Organization (choose one)                    Lead Attorney
Organization Name: Bexar County                      First Name:        Justin
First Name:                                          Middle Name: A.
Middle Name:                                         Last Name:         Hill
Last Name:                                           Suffix:




                                            Page 5 of 61
Suffix:                                              Law Firm Name: Hill Law Firm
Pro Se:                                              Address 1:         921 S. St. Mary’s #2
                                                     Address 2:
                                                     City:              San Antonio
                                                     State:     Texas                      Zip+4:   78205
                                                     Telephone:         (210) 960-3939          ext.
                                                     Fax:       (844) 404-4455
                                                     Email:     justin@jahlawfirm.com
                                                     SBN:       24057902

III. Appellee                                        IV. Appellee Attorney(s)
    Person      Organization (choose one)                    Lead Attorney
Organization Name: Bexar County                      First Name:        Carlos
First Name:                                          Middle Name:
Middle Name:                                         Last Name:         Uresti
Last Name:                                           Suffix:
Suffix:                                              Law Firm Name: URESTI LAW FIRM P.C.
Pro Se:                                              Address 1:         924 McCullough
                                                     Address 2:
                                                     City:              San Antonio
                                                     State:     Texas                      Zip+4:   78215
                                                     Telephone:         (210) 227-5678          ext. 78215
                                                     Fax:       (210) 921-0430
                                                     Email:     carlos@urestilaw.com
                                                     SBN:       00785132

III. Appellee                                        IV. Appellee Attorney(s)
    Person      Organization (choose one)                    Lead Attorney
Organization Name: Bexar County                      First Name:        Pat
First Name:                                          Middle Name:
Middle Name:                                         Last Name:         Maloney
Last Name:                                           Suffix:
Suffix:                                              Law Firm Name: LAW OFFICES OF PAT MALONEY
Pro Se:                                              Address 1:         The Maloney Building
                                                     Address 2:         239 E. Commerce St
                                                     City:              San Antonio
                                                     State:     Texas                      Zip+4:   78205-2923
                                                     Telephone:         (210) 226-8888          ext.
                                                     Fax:
                                                     Email:
                                                     SBN:       12887300



                                            Page 6 of 61
III. Appellee                                        IV. Appellee Attorney(s)
    Person      Organization (choose one)                    Lead Attorney
Organization Name: Brazos County                     First Name:        Rodney
First Name:                                          Middle Name: W.
Middle Name:                                         Last Name:         Anderson
Last Name:                                           Suffix:
Suffix:                                              Law Firm Name: Brazos County Attorney’s Office
Pro Se:                                              Address 1:         300 East 26th Street, Suite 1300
                                                     Address 2:
                                                     City:              Bryan
                                                     State:     Texas                      Zip+4:    77803
                                                     Telephone:         (979) 361-4300           ext.
                                                     Fax:
                                                     Email:     randerson@brazoscountytx.gov
                                                     SBN:       01213400

III. Appellee                                        IV. Appellee Attorney(s)
    Person      Organization (choose one)                    Lead Attorney
Organization Name: Brazos County                     First Name:        William
First Name:                                          Middle Name: D.
Middle Name:                                         Last Name:         Ballard
Last Name:                                           Suffix:    Jr.
Suffix:                                              Law Firm Name: Brazos County Attorney's Office
Pro Se:                                              Address 1:         300 East 26th Street, Suite 1300
                                                     Address 2:
                                                     City:              Bryan
                                                     State:     Texas                      Zip+4:    77803
                                                     Telephone:         (979) 361-4300           ext.
                                                     Fax:
                                                     Email:     wballard@brazoscountytx.gov
                                                     SBN:       01653550

III. Appellee                                        IV. Appellee Attorney(s)
    Person      Organization (choose one)                    Lead Attorney
Organization Name: Brazos County                     First Name:        Anthony
First Name:                                          Middle Name: F.
Middle Name:                                         Last Name:         Constant
Last Name:                                           Suffix:




                                            Page 7 of 61
Suffix:                                              Law Firm Name: CONSTANT LAW FIRM
Pro Se:                                              Address 1:         800 N. Shoreline Blvd.
                                                     Address 2:         Ste. 2700 South
                                                     City:              Corpus Christi
                                                     State:     Texas                      Zip+4:   78401
                                                     Telephone:         (361) 698-8000           ext.
                                                     Fax:       (361)-887-8010
                                                     Email:     office@constantlawfirm.com
                                                     SBN:       04711000

III. Appellee                                        IV. Appellee Attorney(s)
    Person      Organization (choose one)                    Lead Attorney
Organization Name: Dallas County                     First Name:        Russell
First Name:                                          Middle Name:
Middle Name:                                         Last Name:         Roden
Last Name:                                           Suffix:
Suffix:                                              Law Firm Name: Dallas County District Attorney’s Office
Pro Se:                                              Address 1:         411 Elm Street, Suite 500
                                                     Address 2:
                                                     City:              Dallas
                                                     State:     Texas                      Zip+4:   75202-3384
                                                     Telephone:         (214) 653-7358           ext.
                                                     Fax:
                                                     Email:     Russell.Roden@dallascounty.org
                                                     SBN:       17132070

III. Appellee                                        IV. Appellee Attorney(s)
    Person      Organization (choose one)                    Lead Attorney
Organization Name: Dallas County                     First Name:        Frank
First Name:                                          Middle Name:
Middle Name:                                         Last Name:         Waite
Last Name:                                           Suffix:
Suffix:                                              Law Firm Name: Dallas County District Attorney’s Office
Pro Se:                                              Address 1:         411 Elm Street, Suite 500
                                                     Address 2:
                                                     City:              Dallas
                                                     State:     Texas                      Zip+4:   75202-338
                                                     Telephone:         (214) 653-7358           ext.
                                                     Fax:
                                                     Email:     Frank.Waite@dallascounty.org
                                                     SBN:       20667300



                                            Page 8 of 61
III. Appellee                                        IV. Appellee Attorney(s)
    Person      Organization (choose one)                    Lead Attorney
Organization Name: Dallas County                     First Name:        George (Tex)
First Name:                                          Middle Name:
Middle Name:                                         Last Name:         Quesada
Last Name:                                           Suffix:
Suffix:                                              Law Firm Name: SOMMERMAN, MCCAFFITY & QUESADA,
                                                                    LLP
Pro Se:                                              Address 1:    3811 Turtle Creek Blvd., Suite 1400
                                                     Address 2:
                                                     City:              Dallas
                                                     State:     Texas                    Zip+4:   75219-449
                                                     Telephone:         (214) 720-0720        ext.
                                                     Fax:
                                                     Email:
                                                     SBN:       16427750

III. Appellee                                        IV. Appellee Attorney(s)
    Person      Organization (choose one)                    Lead Attorney
Organization Name: Dallas County                     First Name:        Andrew
First Name:                                          Middle Name: B.
Middle Name:                                         Last Name:         Sommerman
Last Name:                                           Suffix:
Suffix:                                              Law Firm Name: SOMMERMAN, MCCAFFITY & QUESADA,
                                                                    LLP
Pro Se:                                              Address 1:    3811 Turtle Creek Blvd., Suite 1400
                                                     Address 2:
                                                     City:              Dallas
                                                     State:     Texas                    Zip+4:   75219-449
                                                     Telephone:         (214) 720-0720        ext.
                                                     Fax:
                                                     Email:     andrew@textrial.com
                                                     SBN:       18842150

III. Appellee                                        IV. Appellee Attorney(s)
    Person      Organization (choose one)                    Lead Attorney
Organization Name: Dallas County                     First Name:        Anthony
First Name:                                          Middle Name: F.
Middle Name:                                         Last Name:         Constant
Last Name:                                           Suffix:




                                            Page 9 of 61
Suffix:                                              Law Firm Name: CONSTANT LAW FIRM
Pro Se:                                              Address 1:         800 N. Shoreline Blvd
                                                     Address 2:         Suite 2700 South
                                                     City:              Corpus Christi
                                                     State:     Texas                      Zip+4:   78401
                                                     Telephone:         (361) 698-8000          ext.
                                                     Fax:       (361)-887-8010
                                                     Email:     office@constantlawfirm.com
                                                     SBN:       04711000

III. Appellee                                        IV. Appellee Attorney(s)
    Person      Organization (choose one)                    Lead Attorney
Organization Name: Denton County                     First Name:        Paul
First Name:                                          Middle Name:
Middle Name:                                         Last Name:         Johnson
Last Name:                                           Suffix:
Suffix:                                              Law Firm Name: Denton County District Attorney
Pro Se:                                              Address 1:         1450 E. McKinney Suite 3100
                                                     Address 2:
                                                     City:              Denton
                                                     State:     Texas                      Zip+4:   76209
                                                     Telephone:         (940) 349-2600          ext.
                                                     Fax:
                                                     Email:
                                                     SBN:       10778100

III. Appellee                                        IV. Appellee Attorney(s)
    Person      Organization (choose one)                    Lead Attorney
Organization Name: Denton County                     First Name:        Anthony
First Name:                                          Middle Name: F.
Middle Name:                                         Last Name:         Constant
Last Name:                                           Suffix:
Suffix:                                              Law Firm Name: CONSTANT LAW FIRM
Pro Se:                                              Address 1:         800 N. Shoreline Blvd
                                                     Address 2:         Suite 2700 South
                                                     City:              Corpus Christi
                                                     State:     Texas                      Zip+4:   78401
                                                     Telephone:         (361) 698-8000          ext.
                                                     Fax:       361-887-8010
                                                     Email:     office@constantlawfirm.com
                                                     SBN:       04711000



                                            Page 10 of 61
III. Appellee                                        IV. Appellee Attorney(s)
    Person      Organization (choose one)                    Lead Attorney
Organization Name: Ector County                      First Name:        Daniel
First Name:                                          Middle Name: W.
Middle Name:                                         Last Name:         Ray
Last Name:                                           Suffix:
Suffix:                                              Law Firm Name: SCOTT, RAY & SULLIVAN, PLLC
Pro Se:                                              Address 1:         2608 Stonewall Street
                                                     Address 2:
                                                     City:              Greenville
                                                     State:     Texas                     Zip+4:   75403-135
                                                     Telephone:         (903) 454-0044          ext.
                                                     Fax:       (903) 454-1514
                                                     Email:     daniel@scottraylaw.com
                                                     SBN:       24046685

III. Appellee                                        IV. Appellee Attorney(s)
    Person      Organization (choose one)                    Lead Attorney
Organization Name: Ector County                      First Name:        Abigail
First Name:                                          Middle Name: K.
Middle Name:                                         Last Name:         Sullivan
Last Name:                                           Suffix:
Suffix:                                              Law Firm Name: SCOTT, RAY & SULLIVAN, PLLC
Pro Se:                                              Address 1:         2608 Stonewall Street
                                                     Address 2:
                                                     City:              Greenville
                                                     State:     Texas                     Zip+4:   75403-135
                                                     Telephone:         (903) 454-0044          ext.
                                                     Fax:       (903) 454-1514
                                                     Email:     abigail@scottraylaw.com
                                                     SBN:       24077300

III. Appellee                                        IV. Appellee Attorney(s)
    Person      Organization (choose one)                    Lead Attorney
Organization Name: Ector County                      First Name:        Katrina
First Name:                                          Middle Name: M.
Middle Name:                                         Last Name:         Pemberton
Last Name:                                           Suffix:




                                            Page 11 of 61
Suffix:                                              Law Firm Name: SCOTT, RAY & SULLIVAN, PLLC
Pro Se:                                              Address 1:         2608 Stonewall Street
                                                     Address 2:
                                                     City:              Greenville
                                                     State:     Texas                     Zip+4:   75403-135
                                                     Telephone:         (903) 454-0044          ext.
                                                     Fax:       (903) 454-1514
                                                     Email:     katrina@scottraylaw.com
                                                     SBN:       24089357

III. Appellee                                        IV. Appellee Attorney(s)
    Person      Organization (choose one)                    Lead Attorney
Organization Name: Ector County                      First Name:        Markus
First Name:                                          Middle Name: A.
Middle Name:                                         Last Name:         Goll
Last Name:                                           Suffix:
Suffix:                                              Law Firm Name: SCOTT, RAY & SULLIVAN, PLLC
Pro Se:                                              Address 1:         2608 Stonewall Street
                                                     Address 2:
                                                     City:              Greenville
                                                     State:     Texas                     Zip+4:
                                                     Telephone:         (903) 454-0044          ext.
                                                     Fax:       (903) 454-1514
                                                     Email:     mark@scottraylaw.com
                                                     SBN:       24089640

III. Appellee                                        IV. Appellee Attorney(s)
    Person      Organization (choose one)                    Lead Attorney
Organization Name: El Paso County                    First Name:        Jo Anne
First Name:                                          Middle Name:
Middle Name:                                         Last Name:         Bernal
Last Name:                                           Suffix:
Suffix:                                              Law Firm Name: El Paso County Attorney
Pro Se:                                              Address 1:         500 East San Antonio
                                                     Address 2:         Room 503
                                                     City:              El Paso
                                                     State:     Texas                     Zip+4:   79901
                                                     Telephone:         (915) 546-2050          ext.
                                                     Fax:
                                                     Email:     Joanne.bernal@epcounty.com
                                                     SBN:       02208720



                                            Page 12 of 61
III. Appellee                                        IV. Appellee Attorney(s)
    Person      Organization (choose one)                    Lead Attorney
Organization Name: El Paso County                    First Name:        John
First Name:                                          Middle Name: E.
Middle Name:                                         Last Name:         Untereker
Last Name:                                           Suffix:
Suffix:                                              Law Firm Name: El Paso County Attorney
Pro Se:                                              Address 1:         500 East San Antonio
                                                     Address 2:         Room 503
                                                     City:              El Paso
                                                     State:     Texas                     Zip+4:   79901
                                                     Telephone:         (915) 546-2050         ext.
                                                     Fax:
                                                     Email:
                                                     SBN:       24080627

III. Appellee                                        IV. Appellee Attorney(s)
    Person      Organization (choose one)                    Lead Attorney
Organization Name: El Paso County                    First Name:        Benny
First Name:                                          Middle Name:
Middle Name:                                         Last Name:         Agosto
Last Name:                                           Suffix:    Jr.
Suffix:                                              Law Firm Name: ABRAHAM, WATKINS, NICHOLS,
                                                                    SORRELS, AGOSTO & FRIEND
Pro Se:                                              Address 1:    800 Commerce Street
                                                     Address 2:
                                                     City:              Houston
                                                     State:     Texas                     Zip+4:   77002
                                                     Telephone:         (713) 222-7211         ext.
                                                     Fax:       (713) 225-0827
                                                     Email:     bagosto@abrahamwatkins.com
                                                     SBN:       00794981

III. Appellee                                        IV. Appellee Attorney(s)
    Person      Organization (choose one)                    Lead Attorney
                                                     First Name:        Muhammad
First Name:                                          Middle Name: S.
Middle Name:                                         Last Name:         Aziz
Last Name:                                           Suffix:




                                            Page 13 of 61
Suffix:                                              Law Firm Name: ABRAHAM, WATKINS, NICHOLS,
                                                                    SORRELS, AGOSTO & FRIEND
Pro Se:                                              Address 1:    800 Commerce Street
                                                     Address 2:
                                                     City:              Houston
                                                     State:     Texas                    Zip+4:   77002
                                                     Telephone:         (713) 222-7211        ext.
                                                     Fax:       (713) 225-0827
                                                     Email:     maziz@abrahamwatkins.com
                                                     SBN:        24043538

III. Appellee                                        IV. Appellee Attorney(s)
    Person      Organization (choose one)                    Lead Attorney
Organization Name: El Paso County                    First Name:        Carmen
First Name:                                          Middle Name: I.
Middle Name:                                         Last Name:         Perez
Last Name:                                           Suffix:
Suffix:                                              Law Firm Name: DELGADO, ACOSTA, SPENCER,
                                                                    LINEBARGER & PEREZ, LLP
Pro Se:                                              Address 1:    221 North Kansas St. Suite 1400
                                                     Address 2:
                                                     City:              El Paso
                                                     State:     Texas                    Zip+4:   79901
                                                     Telephone:         (915) 533-6637        ext.
                                                     Fax:
                                                     Email:     CarmenP@lgbs.com
                                                     SBN:       00788182

III. Appellee                                        IV. Appellee Attorney(s)
    Person      Organization (choose one)                    Lead Attorney
Organization Name: El Paso County                    First Name:        Hector
First Name:                                          Middle Name:
Middle Name:                                         Last Name:         Delgado
Last Name:                                           Suffix:
Suffix:                                              Law Firm Name: DELGADO, ACOSTA, SPENCER,
                                                                    LINEBARGER & PEREZ, LLP
Pro Se:                                              Address 1:    221 North Kansas St. Suite 1400
                                                     Address 2:
                                                     City:              El Paso
                                                     State:     Texas                    Zip+4:   79901
                                                     Telephone:         (915) 533-6637        ext.
                                                     Fax:
                                                     Email:
                                                     SBN:       05725750



                                            Page 14 of 61
III. Appellee                                        IV. Appellee Attorney(s)
    Person      Organization (choose one)                    Lead Attorney
Organization Name: El Paso County                    First Name:        Richard
First Name:                                          Middle Name:
Middle Name:                                         Last Name:         Mithoff
Last Name:                                           Suffix:
Suffix:                                              Law Firm Name: MITHOFF LAW
Pro Se:                                              Address 1:         One Allen Center, Penthouse
                                                     Address 2:         500 Dallas Street
                                                     City:              Houston
                                                     State:     Texas                       Zip+4:    77002
                                                     Telephone:         (713) 654-1122           ext.
                                                     Fax:       (713) 739-8085
                                                     Email:     rmithoff@mithofflaw.com
                                                     SBN:       14228500

III. Appellee                                        IV. Appellee Attorney(s)
    Person      Organization (choose one)                    Lead Attorney
Organization Name: El Paso County                    First Name:        Sherie
First Name:                                          Middle Name: Potts
Middle Name:                                         Last Name:         Beckman
Last Name:                                           Suffix:
Suffix:                                              Law Firm Name: MITHOFF LAW
Pro Se:                                              Address 1:         One Allen Center, Penthouse
                                                     Address 2:         500 Dallas Street
                                                     City:              Houston
                                                     State:     Texas                       Zip+4:
                                                     Telephone:         (713) 654-1122           ext.
                                                     Fax:       (713) 739-8085
                                                     Email:     sbeckman@mithoflaw.com
                                                     SBN:       16182400

III. Appellee                                        IV. Appellee Attorney(s)
    Person      Organization (choose one)                    Lead Attorney
                                                     First Name:        Warner
First Name:                                          Middle Name: V.
Middle Name:                                         Last Name:         Hocker
Last Name:                                           Suffix:




                                            Page 15 of 61
Suffix:                                              Law Firm Name: MITHOFF LAW
Pro Se:                                              Address 1:         One Allen Center, Penthouse
                                                     Address 2:         500 Dallas Street
                                                     City:              Houston
                                                     State:     Texas                       Zip+4:    77002
                                                     Telephone:         (713) 654-1122           ext.
                                                     Fax:       (713) 739 8085
                                                     Email:     whocker@mithofflaw.com
                                                     SBN:       24074422

III. Appellee                                        IV. Appellee Attorney(s)
    Person      Organization (choose one)                    Lead Attorney
Organization Name: El Paso County                    First Name:        Debra
First Name:                                          Middle Name: Tsuchiyama
Middle Name:                                         Last Name:         Baker
Last Name:                                           Suffix:
Suffix:                                              Law Firm Name: BAKER •WOTRING LLP
Pro Se:                                              Address 1:         700 JPMorgan Chase Tower
                                                     Address 2:         600 Travis Street
                                                     City:              Houston
                                                     State:     Texas                       Zip+4:    77002
                                                     Telephone:         (713) 980-1700           ext.
                                                     Fax:
                                                     Email:     dbaker@bakerwotring.com
                                                     SBN:       15089600

III. Appellee                                        IV. Appellee Attorney(s)
    Person      Organization (choose one)                    Lead Attorney
Organization Name: El Paso County                    First Name:        Earnest
First Name:                                          Middle Name: W.
Middle Name:                                         Last Name:         Wotring
Last Name:                                           Suffix:
Suffix:                                              Law Firm Name: BAKER •WOTRING LLP
Pro Se:                                              Address 1:         700 JPMorgan Chase Tower
                                                     Address 2:         600 Travis Street
                                                     City:              Houston
                                                     State:     Texas                       Zip+4:    77002
                                                     Telephone:         (713) 980-1700           ext.
                                                     Fax:
                                                     Email:     ewotring@bakerwotring.com
                                                     SBN:       22012400



                                            Page 16 of 61
III. Appellee                                        IV. Appellee Attorney(s)
    Person      Organization (choose one)                    Lead Attorney
                                                     First Name:        John
First Name:     El Paso County                       Middle Name:
Middle Name:                                         Last Name:         Muir
Last Name:                                           Suffix:
Suffix:                                              Law Firm Name: BAKER •WOTRING LLP
Pro Se:                                              Address 1:         700 JPMorgan Chase Tower
                                                     Address 2:         600 Travis Street
                                                     City:              Houston
                                                     State:     Texas                       Zip+4:   77002
                                                     Telephone:         (713) 980-1700           ext.
                                                     Fax:
                                                     Email:     jmuir@bakerwotring.com
                                                     SBN:       14630477

III. Appellee                                        IV. Appellee Attorney(s)
    Person      Organization (choose one)                    Lead Attorney
Organization Name: El Paso County                    First Name:        David
First Name:                                          Middle Name:
Middle Name:                                         Last Name:         George
Last Name:                                           Suffix:
Suffix:                                              Law Firm Name: BAKER •WOTRING LLP
Pro Se:                                              Address 1:         700 JPMorgan Chase Tower
                                                     Address 2:         600 Travis Street
                                                     City:              Houston
                                                     State:     Texas                       Zip+4:   77002
                                                     Telephone:         (713) 980-1700           ext.
                                                     Fax:
                                                     Email:     dgeorge@bakerwotring.com
                                                     SBN:       00793212

III. Appellee                                        IV. Appellee Attorney(s)
    Person      Organization (choose one)                    Lead Attorney
Organization Name: Hidalgo County                    First Name:        Gregory
First Name:                                          Middle Name: F.
Middle Name:                                         Last Name:         Cox
Last Name:                                           Suffix:




                                            Page 17 of 61
Suffix:                                              Law Firm Name: MOSTYN LAW
Pro Se:                                              Address 1:         6280 Delaware Street
                                                     Address 2:
                                                     City:              Beaumont
                                                     State:     Texas                     Zip+4:   77706
                                                     Telephone:         (409) 832-2777         ext.
                                                     Fax:       gfcox@mostynlaw.com
                                                     Email:
                                                     SBN:       00793561

III. Appellee                                        IV. Appellee Attorney(s)
    Person      Organization (choose one)                    Lead Attorney
Organization Name: Hidalgo County                    First Name:        Mark
First Name:                                          Middle Name: C.
Middle Name:                                         Last Name:         Sparks
Last Name:                                           Suffix:
Suffix:                                              Law Firm Name: MOSTYN LAW
Pro Se:                                              Address 1:         6280 Delaware Street
                                                     Address 2:
                                                     City:              Beaumont
                                                     State:     Texas                     Zip+4:   77706
                                                     Telephone:         (409) 832-2777         ext.
                                                     Fax:
                                                     Email:     mark@mostynlaw.com
                                                     SBN:       24000273

III. Appellee                                        IV. Appellee Attorney(s)
    Person      Organization (choose one)                    Lead Attorney
Organization Name: Hidalgo County                    First Name:        Michael
First Name:                                          Middle Name: A.
Middle Name:                                         Last Name:         Downey
Last Name:                                           Suffix:
Suffix:                                              Law Firm Name: MOSTYN LAW
Pro Se:                                              Address 1:         6280 Delaware Street
                                                     Address 2:
                                                     City:              Beaumont
                                                     State:     Texas                     Zip+4:   77706
                                                     Telephone:         (409) 832-2777         ext.
                                                     Fax:
                                                     Email:     madowney@mostynlaw.com
                                                     SBN:       24087445



                                            Page 18 of 61
III. Appellee                                        IV. Appellee Attorney(s)
    Person      Organization (choose one)                    Lead Attorney
Organization Name: Hunt County                       First Name:        Daniel
First Name:                                          Middle Name: W.
Middle Name:                                         Last Name:         Ray
Last Name:                                           Suffix:
Suffix:                                              Law Firm Name: SCOTT, RAY & SULLIVAN, PLLC
Pro Se:                                              Address 1:         2608 Stonewall Street
                                                     Address 2:
                                                     City:              Greenville
                                                     State:     Texas                     Zip+4:   75403-135
                                                     Telephone:         (903) 454-0044          ext.
                                                     Fax:       (903) 454-1514
                                                     Email:     daniel@scottraylaw.com
                                                     SBN:       24046685

III. Appellee                                        IV. Appellee Attorney(s)
    Person      Organization (choose one)                    Lead Attorney
Organization Name: Hunt County                       First Name:        Abigail
First Name:                                          Middle Name: K.
Middle Name:                                         Last Name:         Sullivan
Last Name:                                           Suffix:
Suffix:                                              Law Firm Name: SCOTT, RAY & SULLIVAN, PLLC
Pro Se:                                              Address 1:         2608 Stonewall Street
                                                     Address 2:
                                                     City:              Greenville
                                                     State:     Texas                     Zip+4:   75403-135
                                                     Telephone:         (903) 454-0044          ext.
                                                     Fax:       (903) 454-1514
                                                     Email:     abigail@scottraylaw.com
                                                     SBN:       24077300

III. Appellee                                        IV. Appellee Attorney(s)
    Person      Organization (choose one)                    Lead Attorney
Organization Name: Hunt County                       First Name:        Katrina
First Name:                                          Middle Name: M.
Middle Name:                                         Last Name:         Pemberton
Last Name:                                           Suffix:




                                            Page 19 of 61
Suffix:                                              Law Firm Name: SCOTT, RAY & SULLIVAN, PLLC
Pro Se:                                              Address 1:         2608 Stonewall Street
                                                     Address 2:
                                                     City:              Greenville
                                                     State:     Texas                        Zip+4:   75403-135
                                                     Telephone:         (903) 454-0044            ext.
                                                     Fax:       (903) 454-1514
                                                     Email:     katrina@scottraylaw.com
                                                     SBN:       24089357

III. Appellee                                        IV. Appellee Attorney(s)
    Person      Organization (choose one)                    Lead Attorney
Organization Name: Hunt County                       First Name:        Markus
First Name:                                          Middle Name: A.
Middle Name:                                         Last Name:         Goll
Last Name:                                           Suffix:
Suffix:                                              Law Firm Name: SCOTT, RAY & SULLIVAN, PLLC
Pro Se:                                              Address 1:         2608 Stonewall Street
                                                     Address 2:
                                                     City:              Greenville
                                                     State:     Texas                        Zip+4:
                                                     Telephone:         (903) 454-0044            ext.
                                                     Fax:       (903) 454-1514
                                                     Email:     mark@scottraylaw.com
                                                     SBN:       24089640

III. Appellee                                        IV. Appellee Attorney(s)
    Person      Organization (choose one)                    Lead Attorney
Organization Name: Hunt County                       First Name:        Joshua
First Name:                                          Middle Name: Clay
Middle Name:                                         Last Name:         Pearson
Last Name:                                           Suffix:
Suffix:                                              Law Firm Name: MILLER & PEARSON, P.C.
Pro Se:                                              Address 1:         520 S. Main Street
                                                     Address 2:         P.O. Box 84
                                                     City:              Belton
                                                     State:     Texas                        Zip+4:   76513
                                                     Telephone:         (254) 939-3995            ext.
                                                     Fax:       (254) 939-3996
                                                     Email:
                                                     SBN:        24077508



                                            Page 20 of 61
III. Appellee                                        IV. Appellee Attorney(s)
    Person      Organization (choose one)                    Lead Attorney
Organization Name: Jefferson County                  First Name:        Kathleen
First Name:                                          Middle Name:
Middle Name:                                         Last Name:         Kennedy
Last Name:                                           Suffix:
Suffix:                                              Law Firm Name: Jefferson County Criminal District Attorney’s
                                                                    Office
Pro Se:                                              Address 1:    1085 Pear St., 3rd Floor
                                                     Address 2:
                                                     City:              Beaumont
                                                     State:     Texas                     Zip+4:    77701
                                                     Telephone:         (409) 835-8577           ext.
                                                     Fax:
                                                     Email:     kkennedy@co.jefferson.tx.us
                                                     SBN:       00798314

III. Appellee                                        IV. Appellee Attorney(s)
    Person      Organization (choose one)                    Lead Attorney
Organization Name: Jefferson County                  First Name:        Anthony
First Name:                                          Middle Name: F.
Middle Name:                                         Last Name:         Constant
Last Name:                                           Suffix:
Suffix:                                              Law Firm Name: CONSTANT LAW FIRM
Pro Se:                                              Address 1:         800 N. Shoreline Blvd.
                                                     Address 2:         Ste. 2700 South
                                                     City:              Corpus Christi
                                                     State:     Texas                     Zip+4:    78401
                                                     Telephone:         (361) 698-8000           ext.
                                                     Fax:       361-887-8010
                                                     Email:     office@constantlawfirm.com
                                                     SBN:       04711000

III. Appellee                                        IV. Appellee Attorney(s)
    Person      Organization (choose one)                    Lead Attorney
Organization Name: Lubbock County                    First Name:        Matthew
First Name:                                          Middle Name: D.
Middle Name:                                         Last Name:         Powell
Last Name:                                           Suffix:




                                            Page 21 of 61
Suffix:                                              Law Firm Name: Lubbock County Criminal District Attorney’s
                                                                    Office Civil Division
Pro Se:                                              Address 1:    916 Main St., Ste. 301
                                                     Address 2:
                                                     City:              Lubbock
                                                     State:     Texas                    Zip+4:
                                                     Telephone:         (806) 775-1112        ext.
                                                     Fax:
                                                     Email:
                                                     SBN:       00784782

III. Appellee                                        IV. Appellee Attorney(s)
    Person      Organization (choose one)                    Lead Attorney
Organization Name: Lubbock County                    First Name:        Morgan
First Name:                                          Middle Name: D.
Middle Name:                                         Last Name:         Vaughan
Last Name:                                           Suffix:
Suffix:                                              Law Firm Name: Lubbock County Criminal District Attorney’s
                                                                    Office Civil Division
Pro Se:                                              Address 1:    916 Main St., Ste. 301
                                                     Address 2:
                                                     City:              Lubbock
                                                     State:     Texas                    Zip+4:
                                                     Telephone:         (806) 775-1112        ext. 79401
                                                     Fax:
                                                     Email:     mvaughan@lubbockcda.com
                                                     SBN:       24060769

III. Appellee                                        IV. Appellee Attorney(s)
    Person      Organization (choose one)                    Lead Attorney
Organization Name: Lubbock County                    First Name:        R.
First Name:                                          Middle Name: Neal
Middle Name:                                         Last Name:         Burt
Last Name:                                           Suffix:
Suffix:                                              Law Firm Name: Lubbock County Criminal District Attorney’s
                                                                    Office Civil Division
Pro Se:                                              Address 1:    916 Main St., Ste. 301
                                                     Address 2:
                                                     City:              Lubbock
                                                     State:     Texas                    Zip+4:   79401
                                                     Telephone:         (806) 775-1112        ext.
                                                     Fax:
                                                     Email:
                                                     SBN:       03475450



                                            Page 22 of 61
III. Appellee                                        IV. Appellee Attorney(s)
    Person      Organization (choose one)                    Lead Attorney
Organization Name: Lubbock County                    First Name:        Anthony
First Name:                                          Middle Name: F.
Middle Name:                                         Last Name:         Constant
Last Name:                                           Suffix:
Suffix:                                              Law Firm Name: CONSTANT LAW FIRM
Pro Se:                                              Address 1:         800 N. Shoreline Blvd.
                                                     Address 2:         Ste. 2700 South
                                                     City:              Corpus Christi
                                                     State:     Texas                     Zip+4:    78401
                                                     Telephone:         (361) 698-8000           ext.
                                                     Fax:       361-887-8010
                                                     Email:     office@constantlawfirm.com
                                                     SBN:       04711000

III. Appellee                                        IV. Appellee Attorney(s)
    Person      Organization (choose one)                    Lead Attorney
Organization Name: Montgomery County                 First Name:        JD
First Name:                                          Middle Name:
Middle Name:                                         Last Name:         Lambright
Last Name:                                           Suffix:
Suffix:                                              Law Firm Name: Montgomery County Attorney
Pro Se:                                              Address 1:         501 North Thompson, Suite 300
                                                     Address 2:
                                                     City:              Conroe
                                                     State:     Texas                     Zip+4:    77301
                                                     Telephone:         (936) 539-7828           ext.
                                                     Fax:
                                                     Email:     jd.lambright@mctx.org
                                                     SBN:       24012996

III. Appellee                                        IV. Appellee Attorney(s)
    Person      Organization (choose one)                    Lead Attorney
Organization Name: Montgomery County                 First Name:        Mike
First Name:                                          Middle Name:
Middle Name:                                         Last Name:         Stafford
Last Name:                                           Suffix:




                                            Page 23 of 61
Suffix:                                              Law Firm Name: GARDERE WYNNE SEWELL L.L.P.
Pro Se:                                              Address 1:         1000 Louisiana Street, Suite 2000
                                                     Address 2:
                                                     City:              Houston
                                                     State:     Texas                      Zip+4:   77002-500
                                                     Telephone:         (713) 276-5500           ext.
                                                     Fax:
                                                     Email:     mstafford@gardere.com
                                                     SBN:       18996970

III. Appellee                                        IV. Appellee Attorney(s)
    Person      Organization (choose one)                    Lead Attorney
Organization Name: Montgomery County                 First Name:        Katharine
First Name:                                          Middle Name: D.
Middle Name:                                         Last Name:         David
Last Name:                                           Suffix:
Suffix:                                              Law Firm Name: GARDERE WYNNE SEWELL L.L.P.
Pro Se:                                              Address 1:         1000 Louisiana Street, Suite 2000
                                                     Address 2:
                                                     City:              Houston
                                                     State:     Texas                      Zip+4:   77002-500
                                                     Telephone:         (713) 276-5500           ext.
                                                     Fax:
                                                     Email:     kdavid@gardere.com
                                                     SBN:       24045749

III. Appellee                                        IV. Appellee Attorney(s)
    Person      Organization (choose one)                    Lead Attorney
Organization Name: Montgomery County                 First Name:        James
First Name:                                          Middle Name: G.
Middle Name:                                         Last Name:         Munisteri
Last Name:                                           Suffix:
Suffix:                                              Law Firm Name: GARDERE WYNNE SEWELL L.L.P.
Pro Se:                                              Address 1:         1000 Louisiana Street, Suite 2000
                                                     Address 2:
                                                     City:              Houston
                                                     State:     Texas                      Zip+4:   77002-500
                                                     Telephone:         (713) 276-5500           ext.
                                                     Fax:
                                                     Email:     jmunisteri@gardere.com
                                                     SBN:       14667380



                                            Page 24 of 61
III. Appellee                                        IV. Appellee Attorney(s)
    Person      Organization (choose one)                    Lead Attorney
Organization Name: Montgomery County                 First Name:        Ben
First Name:                                          Middle Name:
Middle Name:                                         Last Name:         Stephens
Last Name:                                           Suffix:
Suffix:                                              Law Firm Name: GARDERE WYNNE SEWELL L.L.P.
Pro Se:                                              Address 1:         1000 Louisiana Street, Suite 2000
                                                     Address 2:
                                                     City:              Houston
                                                     State:     Texas                      Zip+4:   77002-500
                                                     Telephone:         (713) 276-5500           ext.
                                                     Fax:
                                                     Email:     bstephens@gardere.com
                                                     SBN:       24098472

III. Appellee                                        IV. Appellee Attorney(s)
    Person      Organization (choose one)                    Lead Attorney
Organization Name: Nueces County                     First Name:        Laura
First Name:                                          Middle Name: Garza
Middle Name:                                         Last Name:         Jimenez
Last Name:                                           Suffix:
Suffix:                                              Law Firm Name: Nueces County Attorney
Pro Se:                                              Address 1:         901 Leopard Street, Room 207
                                                     Address 2:
                                                     City:              Corpus Christi
                                                     State:     Texas                      Zip+4:   78401
                                                     Telephone:         (361) 888-0391           ext.
                                                     Fax:
                                                     Email:     Laura.jimenez@nuescesco.com
                                                     SBN:       10667400

III. Appellee                                        IV. Appellee Attorney(s)
    Person      Organization (choose one)                    Lead Attorney
Organization Name: Nueces County                     First Name:        Robert
First Name:                                          Middle Name:
Middle Name:                                         Last Name:         Hilliard
Last Name:                                           Suffix:




                                            Page 25 of 61
Suffix:                                              Law Firm Name: HILLIARD MUNOZ GONZALES LLP
Pro Se:                                              Address 1:         719 S. Shoreline, Suite 500
                                                     Address 2:
                                                     City:              Corpus Christi
                                                     State:     Texas                      Zip+4:     78401
                                                     Telephone:         (361) 882-1612           ext.
                                                     Fax:
                                                     Email:     bobh@hmglawfirm.com
                                                     SBN:       09677700

III. Appellee                                        IV. Appellee Attorney(s)
    Person      Organization (choose one)                    Lead Attorney
                                                     First Name:        John
First Name:     Nueces County                        Middle Name:
Middle Name:                                         Last Name:         Martinez
Last Name:                                           Suffix:
Suffix:                                              Law Firm Name: HILLIARD MUNOZ GONZALES LLP
Pro Se:                                              Address 1:
                                                     Address 2:
                                                     City:
                                                     State:     Texas                      Zip+4:
                                                     Telephone:                                  ext.
                                                     Fax:
                                                     Email:     John@hmglawfirm.com
                                                     SBN:       24013441

III. Appellee                                        IV. Appellee Attorney(s)
    Person      Organization (choose one)                    Lead Attorney
Organization Name: Nueces County                     First Name:        Anthony
First Name:                                          Middle Name: F.
Middle Name:                                         Last Name:         Constant
Last Name:                                           Suffix:
Suffix:                                              Law Firm Name: CONSTANT LAW FIRM
Pro Se:                                              Address 1:         800 N. Shoreline Blvd.
                                                     Address 2:         Ste. 2700 South
                                                     City:              Corpus Christi
                                                     State:     Texas                      Zip+4:     78401
                                                     Telephone:         (361) 698-8000           ext.
                                                     Fax:       (361) 887-8010
                                                     Email:     office@constantlawfirm.com
                                                     SBN:       04711000



                                            Page 26 of 61
III. Appellee                                        IV. Appellee Attorney(s)
    Person      Organization (choose one)                    Lead Attorney
Organization Name: Parker County                     First Name:        John
First Name:                                          Middle Name:
Middle Name:                                         Last Name:         Forrest
Last Name:                                           Suffix:
Suffix:                                              Law Firm Name: Parker County Attorney
Pro Se:                                              Address 1:         118 W. Columbia St.
                                                     Address 2:
                                                     City:              Weatherford
                                                     State:     Texas                      Zip+4:    76086
                                                     Telephone:         (817) 594-8409            ext.
                                                     Fax:
                                                     Email:     John.forrest@parkercountytx.com
                                                     SBN:       00796567

III. Appellee                                        IV. Appellee Attorney(s)
    Person      Organization (choose one)                    Lead Attorney
Organization Name: Parker County                     First Name:        Anthony
First Name:                                          Middle Name: F.
Middle Name:                                         Last Name:         Constant
Last Name:                                           Suffix:
Suffix:                                              Law Firm Name: CONSTANT LAW FIRM
Pro Se:                                              Address 1:         800 N. Shoreline Blvd.,
                                                     Address 2:         Ste. 2700 South
                                                     City:              Corpus Christi
                                                     State:     Texas                      Zip+4:    78401
                                                     Telephone:         (361) 698-8000            ext.
                                                     Fax:       (361) 887-8010
                                                     Email:     office@constantlawfirm.com
                                                     SBN:       04711000

III. Appellee                                        IV. Appellee Attorney(s)
    Person      Organization (choose one)                    Lead Attorney
Organization Name: Tarrant County                    First Name:        Sharon
First Name:                                          Middle Name:
Middle Name:                                         Last Name:         Wilson
Last Name:                                           Suffix:




                                            Page 27 of 61
Suffix:                                              Law Firm Name: Tarrant County Criminal District Attorney
Pro Se:                                              Address 1:         401 West Belknap Street
                                                     Address 2:
                                                     City:              Fort Worth
                                                     State:     Texas                     Zip+4:     76196
                                                     Telephone:         (817) 884-2423            ext.
                                                     Fax:
                                                     Email:
                                                     SBN:

III. Appellee                                        IV. Appellee Attorney(s)
    Person      Organization (choose one)                    Lead Attorney
Organization Name: Tarrant County                    First Name:        Vince
First Name:                                          Middle Name:
Middle Name:                                         Last Name:         Cruz
Last Name:                                           Suffix:    Jr.
Suffix:                                              Law Firm Name: Tarrant County Criminal District Attorney
Pro Se:                                              Address 1:         401 West Belknap Street
                                                     Address 2:
                                                     City:              Fort Worth
                                                     State:     Texas                     Zip+4:     76196
                                                     Telephone:         (817) 884-2423            ext.
                                                     Fax:
                                                     Email:     vcruz@tarrantcountytx.gov
                                                     SBN:       05196600

III. Appellee                                        IV. Appellee Attorney(s)
    Person      Organization (choose one)                    Lead Attorney
Organization Name: Tarrant County                    First Name:        Benny
First Name:                                          Middle Name:
Middle Name:                                         Last Name:         Agosto
Last Name:                                           Suffix:    Jr.
Suffix:                                              Law Firm Name: ABRAHAM, WATKINS, NICHOLS,
                                                                    SORRELS, AGOSTO & FRIEND
Pro Se:                                              Address 1:    800 Commerce Street
                                                     Address 2:
                                                     City:              Houston
                                                     State:     Texas                     Zip+4:     77002
                                                     Telephone:         (713) 222-7211            ext.
                                                     Fax:
                                                     Email:     bagosto@abrahamwatkins.com
                                                     SBN:       00794981



                                            Page 28 of 61
III. Appellee                                        IV. Appellee Attorney(s)
    Person      Organization (choose one)                    Lead Attorney
Organization Name: Tarrant County                    First Name:        Muhammad
First Name:                                          Middle Name: S.
Middle Name:                                         Last Name:         Aziz
Last Name:                                           Suffix:
Suffix:                                              Law Firm Name: ABRAHAM, WATKINS, NICHOLS,
                                                                    SORRELS, AGOSTO & FRIEND
Pro Se:                                              Address 1:    800 Commerce Street
                                                     Address 2:
                                                     City:              Houston
                                                     State:     Texas                     Zip+4:   77002
                                                     Telephone:         (713) 222-7211          ext.
                                                     Fax:
                                                     Email:     maziz@abrahamwatkins.com
                                                     SBN:       24043538

III. Appellee                                        IV. Appellee Attorney(s)
    Person      Organization (choose one)                    Lead Attorney
Organization Name: Tarrant County                    First Name:        Carmen
First Name:                                          Middle Name: I.
Middle Name:                                         Last Name:         Perez
Last Name:                                           Suffix:
Suffix:                                              Law Firm Name: DELGADO, ACOSTA, SPENCER,
                                                                    LINEBARGER & PEREZ, LLP
Pro Se:                                              Address 1:
                                                     Address 2:         221 North Kansas St. Suite 1400
                                                     City:              El Paso
                                                     State:     Texas                     Zip+4:   79901
                                                     Telephone:         (915) 533-6637          ext.
                                                     Fax:
                                                     Email:     CarmenP@lgbs.com
                                                     SBN:       00788182

III. Appellee                                        IV. Appellee Attorney(s)
    Person      Organization (choose one)                    Lead Attorney
Organization Name: Tarrant County                    First Name:        Richard
First Name:                                          Middle Name:
Middle Name:                                         Last Name:         Mithoff
Last Name:                                           Suffix:




                                            Page 29 of 61
Suffix:                                              Law Firm Name: MITHOFF LAW
Pro Se:                                              Address 1:         One Allen Center, Penthouse
                                                     Address 2:         500 Dallas Street
                                                     City:              Houston
                                                     State:     Texas                       Zip+4:    77002
                                                     Telephone:         (713) 654-1122           ext.
                                                     Fax:
                                                     Email:     rmithoff@mithofflaw.com
                                                     SBN:       14228500

III. Appellee                                        IV. Appellee Attorney(s)
    Person      Organization (choose one)                    Lead Attorney
Organization Name: Tarrant County                    First Name:        Sherie
First Name:                                          Middle Name: Potts
Middle Name:                                         Last Name:         Beckman
Last Name:                                           Suffix:
Suffix:                                              Law Firm Name: MITHOFF LAW
Pro Se:                                              Address 1:         One Allen Center, Penthouse
                                                     Address 2:         500 Dallas Street
                                                     City:              Houston
                                                     State:     Texas                       Zip+4:    77002
                                                     Telephone:                                  ext.
                                                     Fax:
                                                     Email:     sbeckman@mithoflaw.com
                                                     SBN:       16182400

III. Appellee                                        IV. Appellee Attorney(s)
    Person      Organization (choose one)                    Lead Attorney
Organization Name: Tarrant County                    First Name:        Warner
First Name:                                          Middle Name: V.
Middle Name:                                         Last Name:         Hocker
Last Name:                                           Suffix:
Suffix:                                              Law Firm Name: MITHOFF LAW
Pro Se:                                              Address 1:         One Allen Center, Penthouse
                                                     Address 2:         500 Dallas Street
                                                     City:              Houston
                                                     State:     Texas                       Zip+4:    77002
                                                     Telephone:         (713) 654-1122           ext.
                                                     Fax:
                                                     Email:     whocker@mithofflaw.com
                                                     SBN:       24074422



                                            Page 30 of 61
III. Appellee                                        IV. Appellee Attorney(s)
    Person      Organization (choose one)                    Lead Attorney
Organization Name: Tarrant County                    First Name:        Debra
First Name:                                          Middle Name: Tsuchiyama
Middle Name:                                         Last Name:         Baker
Last Name:                                           Suffix:
Suffix:                                              Law Firm Name: BAKER •WOTRING LLP
Pro Se:                                              Address 1:         700 JPMorgan Chase Tower
                                                     Address 2:         600 Travis Street
                                                     City:              Houston
                                                     State:     Texas                       Zip+4:   77002
                                                     Telephone:         (713) 980-1700           ext.
                                                     Fax:
                                                     Email:     dbaker@bakerwotring.com
                                                     SBN:       15089600

III. Appellee                                        IV. Appellee Attorney(s)
    Person      Organization (choose one)                    Lead Attorney
Organization Name: Tarrant County                    First Name:        Earnest
First Name:                                          Middle Name: W.
Middle Name:                                         Last Name:         Wotring
Last Name:                                           Suffix:
Suffix:                                              Law Firm Name: BAKER •WOTRING LLP
Pro Se:                                              Address 1:         700 JPMorgan Chase Tower
                                                     Address 2:         600 Travis Street
                                                     City:              Houston
                                                     State:     Texas                       Zip+4:   77002
                                                     Telephone:         (713) 980-1700           ext.
                                                     Fax:
                                                     Email:     ewotring@bakerwotring.com
                                                     SBN:       22012400

III. Appellee                                        IV. Appellee Attorney(s)
    Person      Organization (choose one)                    Lead Attorney
Organization Name: Tarrant County                    First Name:        John
First Name:                                          Middle Name:
Middle Name:                                         Last Name:         Muir
Last Name:                                           Suffix:




                                            Page 31 of 61
Suffix:                                              Law Firm Name: BAKER •WOTRING LLP
Pro Se:                                              Address 1:         700 JPMorgan Chase Tower
                                                     Address 2:         600 Travis Street
                                                     City:              Houston
                                                     State:     Texas                       Zip+4:   77002
                                                     Telephone:         (713) 980-1700           ext.
                                                     Fax:
                                                     Email:     jmuir@bakerwotring.com
                                                     SBN:       14630477

III. Appellee                                        IV. Appellee Attorney(s)
    Person      Organization (choose one)                    Lead Attorney
Organization Name: Tarrant County                    First Name:        David
First Name:                                          Middle Name:
Middle Name:                                         Last Name:         George
Last Name:                                           Suffix:
Suffix:                                              Law Firm Name: BAKER •WOTRING LLP
Pro Se:                                              Address 1:         700 JPMorgan Chase Tower
                                                     Address 2:         600 Travis Street
                                                     City:              Houston
                                                     State:     Texas                       Zip+4:   77002
                                                     Telephone:         (713) 980-1700           ext.
                                                     Fax:
                                                     Email:     dgeorge@bakerwotring.com
                                                     SBN:       00793212

III. Appellee                                        IV. Appellee Attorney(s)
    Person      Organization (choose one)                    Lead Attorney
Organization Name: Tarrant County                    First Name:        Brantley
First Name:                                          Middle Name: W.
Middle Name:                                         Last Name:         White
Last Name:                                           Suffix:
Suffix:                                              Law Firm Name: BRANTLEY W. WHITE, ATTORNEY AT
                                                                    LAW
Pro Se:                                              Address 1:
                                                     Address 2:
                                                     City:
                                                     State:     Texas                       Zip+4:
                                                     Telephone:                                  ext.
                                                     Fax:
                                                     Email:     BrantleyWWhite@gmail.com
                                                     SBN:       00789722



                                            Page 32 of 61
III. Appellee                                        IV. Appellee Attorney(s)
    Person      Organization (choose one)                    Lead Attorney
Organization Name: Taylor County                     First Name:        James
First Name:                                          Middle Name: B.
Middle Name:                                         Last Name:         Hicks
Last Name:                                           Suffix:    III.
Suffix:                                              Law Firm Name: Taylor County Criminal District Attorney’s
                                                                    Office
Pro Se:                                              Address 1:    300 Oak St., Ste. 300
                                                     Address 2:
                                                     City:              Abilene
                                                     State:     Texas                    Zip+4:    79602
                                                     Telephone:                                 ext.
                                                     Fax:
                                                     Email:     hicksj@taylorcountytexas.org
                                                     SBN:       09577300

III. Appellee                                        IV. Appellee Attorney(s)
    Person      Organization (choose one)                    Lead Attorney
Organization Name: Taylor County                     First Name:        Frank
First Name:                                          Middle Name: R.
Middle Name:                                         Last Name:         Stamey
Last Name:                                           Suffix:
Suffix:                                              Law Firm Name: Taylor County Criminal District Attorney’s
                                                                    Office
Pro Se:                                              Address 1:    300 Oak St., Ste. 300
                                                     Address 2:
                                                     City:              Abilene
                                                     State:     Texas                    Zip+4:    79602
                                                     Telephone:         (325) 674-1261          ext.
                                                     Fax:
                                                     Email:     stameyf@taylorcountytexas.org
                                                     SBN:        19023900

III. Appellee                                        IV. Appellee Attorney(s)
    Person      Organization (choose one)                    Lead Attorney
Organization Name: Taylor County                     First Name:        Anthony
First Name:                                          Middle Name: F.
Middle Name:                                         Last Name:         Constant
Last Name:                                           Suffix:




                                            Page 33 of 61
Suffix:                                              Law Firm Name: CONSTANT LAW FIRM
Pro Se:                                              Address 1:         800 N. Shoreline Blvd
                                                     Address 2:         Ste. 2700 South
                                                     City:              Corpus Christi
                                                     State:     Texas                     Zip+4:    78401
                                                     Telephone:         (361) 698-8000           ext.
                                                     Fax:       (361) 887-8010
                                                     Email:     office@constantlawfirm.com
                                                     SBN:       04711000

III. Appellee                                        IV. Appellee Attorney(s)
    Person      Organization (choose one)                    Lead Attorney
Organization Name: Victoria County                   First Name:        Kevin
First Name:                                          Middle Name: D.
Middle Name:                                         Last Name:         Cullen
Last Name:                                           Suffix:
Suffix:                                              Law Firm Name: CULLEN, CARSNER, SEERDEN & CULLEN
                                                                    L.L.P.
Pro Se:                                              Address 1:    119 South Main Street
                                                     Address 2:
                                                     City:              Victoria
                                                     State:     Texas                     Zip+4:    77901
                                                     Telephone:         (361) 573-6318           ext.
                                                     Fax:
                                                     Email:     kcullen@cullenlawfirm.com
                                                     SBN:       5208625

III. Appellee                                        IV. Appellee Attorney(s)
    Person      Organization (choose one)                    Lead Attorney
Organization Name: Victoria County                   First Name:        Anthony
First Name:                                          Middle Name: F.
Middle Name:                                         Last Name:         Constant
Last Name:                                           Suffix:
Suffix:                                              Law Firm Name: CONSTANT LAW FIRM
Pro Se:                                              Address 1:         800 N. Shoreline Blvd.
                                                     Address 2:         Ste. 2700 South
                                                     City:              Corpus Christi
                                                     State:     Texas                     Zip+4:    78401
                                                     Telephone:         (361) 698-8000           ext.
                                                     Fax:       (361) 887-8010
                                                     Email:     office@constantlawfirm.com
                                                     SBN:       04711000



                                            Page 34 of 61
III. Appellee                                        IV. Appellee Attorney(s)
    Person      Organization (choose one)                    Lead Attorney
Organization Name: Walker County                     First Name:        David
First Name:                                          Middle Name: P.
Middle Name:                                         Last Name:         Weeks
Last Name:                                           Suffix:
Suffix:                                              Law Firm Name: Walker County Criminal District Attorney
Pro Se:                                              Address 1:         1036 11th Street
                                                     Address 2:
                                                     City:              Huntsville
                                                     State:     Texas                      Zip+4:   77340
                                                     Telephone:         (936) 435-2441          ext.
                                                     Fax:
                                                     Email:     dweeks@co.walker.tx.us
                                                     SBN:       21065700

III. Appellee                                        IV. Appellee Attorney(s)
    Person      Organization (choose one)                    Lead Attorney
Organization Name: Walker County                     First Name:        Daniel
First Name:                                          Middle Name: W.
Middle Name:                                         Last Name:         Ray
Last Name:                                           Suffix:
Suffix:                                              Law Firm Name: SCOTT, RAY & SULLIVAN, PLLC
Pro Se:                                              Address 1:         2608 Stonewall Street
                                                     Address 2:
                                                     City:              Greenville
                                                     State:     Texas                      Zip+4:   75403
                                                     Telephone:         (903) 454-0044          ext.
                                                     Fax:
                                                     Email:     daniel@scottraylaw.com
                                                     SBN:       24046685

III. Appellee                                        IV. Appellee Attorney(s)
    Person      Organization (choose one)                    Lead Attorney
Organization Name: Walker County                     First Name:        Abigail
First Name:                                          Middle Name: K.
Middle Name:                                         Last Name:         Sullivan
Last Name:                                           Suffix:




                                            Page 35 of 61
Suffix:                                              Law Firm Name: SCOTT, RAY & SULLIVAN, PLLC
Pro Se:                                              Address 1:         2608 Stonewall Street
                                                     Address 2:
                                                     City:              Greenville
                                                     State:     Texas                     Zip+4:   75403
                                                     Telephone:         (903) 454-0044          ext.
                                                     Fax:
                                                     Email:     abigail@scottraylaw.com
                                                     SBN:       24077300

III. Appellee                                        IV. Appellee Attorney(s)
    Person      Organization (choose one)                    Lead Attorney
Organization Name: Walker County                     First Name:        Katrina
First Name:                                          Middle Name: M.
Middle Name:                                         Last Name:         Pemberton
Last Name:                                           Suffix:
Suffix:                                              Law Firm Name: SCOTT, RAY & SULLIVAN, PLLC
Pro Se:                                              Address 1:         2608 Stonewall Street
                                                     Address 2:
                                                     City:              Greenville
                                                     State:     Texas                     Zip+4:   75403
                                                     Telephone:         (903) 454-0044          ext.
                                                     Fax:
                                                     Email:     katrina@scottraylaw.com
                                                     SBN:       24089357

III. Appellee                                        IV. Appellee Attorney(s)
    Person      Organization (choose one)                    Lead Attorney
Organization Name: Walker County                     First Name:        Markus
First Name:                                          Middle Name: A.
Middle Name:                                         Last Name:         Goll
Last Name:                                           Suffix:
Suffix:                                              Law Firm Name: SCOTT, RAY & SULLIVAN, PLLC
Pro Se:                                              Address 1:         2608 Stonewall Street
                                                     Address 2:
                                                     City:              Greenville
                                                     State:     Texas                     Zip+4:   75403
                                                     Telephone:         (903) 454-0044          ext.
                                                     Fax:
                                                     Email:     mark@scottraylaw.com
                                                     SBN:        24089640



                                            Page 36 of 61
III. Appellee                                        IV. Appellee Attorney(s)
    Person      Organization (choose one)                    Lead Attorney
Organization Name: Webb County                       First Name:        Marco
First Name:                                          Middle Name: A.
Middle Name:                                         Last Name:         Montemayor
Last Name:                                           Suffix:
Suffix:                                              Law Firm Name: Webb County Attorney
Pro Se:                                              Address 1:         1110 Washington Street, Suite 301
                                                     Address 2:
                                                     City:              Laredo
                                                     State:     Texas                     Zip+4:   78040
                                                     Telephone:         (956) 523-4044          ext.
                                                     Fax:
                                                     Email:     marcmontemayor@webbcountytx.gov
                                                     SBN:       24025983

III. Appellee                                        IV. Appellee Attorney(s)
    Person      Organization (choose one)                    Lead Attorney
Organization Name: Webb County                       First Name:        Molly
First Name:                                          Middle Name: Higgins
Middle Name:                                         Last Name:         Santos
Last Name:                                           Suffix:
Suffix:                                              Law Firm Name: Webb County Attorney
Pro Se:                                              Address 1:         1110 Washington Street, Suite 301
                                                     Address 2:
                                                     City:              Laredo
                                                     State:     Texas                     Zip+4:   78040
                                                     Telephone:         (956) 523-4044          ext.
                                                     Fax:
                                                     Email:     mhiggins@webbcountytx.gov
                                                     SBN:       09599100

III. Appellee                                        IV. Appellee Attorney(s)
    Person      Organization (choose one)                    Lead Attorney
Organization Name: Webb County                       First Name:        Jorge
First Name:                                          Middle Name: L.
Middle Name:                                         Last Name:         Trevino
Last Name:                                           Suffix:    Jr.




                                            Page 37 of 61
Suffix:                                              Law Firm Name: Webb County Attorney
Pro Se:                                              Address 1:         1110 Washington Street, Suite 301
                                                     Address 2:
                                                     City:              Laredo
                                                     State:     Texas                     Zip+4:    78040
                                                     Telephone:         (956) 523-4044           ext.
                                                     Fax:
                                                     Email:     jltrevino@webbcountytx.gov
                                                     SBN:       24046994

III. Appellee                                        IV. Appellee Attorney(s)
    Person      Organization (choose one)                    Lead Attorney
                                                     First Name:        Paul
First Name:     Webb County                          Middle Name: C.
Middle Name:                                         Last Name:         Saenz
Last Name:                                           Suffix:
Suffix:                                              Law Firm Name: THE LAW OFFICE OF PAUL C. SAENZ
Pro Se:                                              Address 1:         1302 Washington Street
                                                     Address 2:
                                                     City:              Laredo
                                                     State:     Texas                     Zip+4:    78040-444
                                                     Telephone:         (956) 723-5520           ext.
                                                     Fax:
                                                     Email:     paul@saenzlaw.net
                                                     SBN:       24013441

III. Appellee                                        IV. Appellee Attorney(s)
    Person      Organization (choose one)                    Lead Attorney
Organization Name: Webb County                       First Name:        Anthony
First Name:                                          Middle Name: F.
Middle Name:                                         Last Name:         Constant
Last Name:                                           Suffix:
Suffix:                                              Law Firm Name: CONSTANT LAW FIRM
Pro Se:                                              Address 1:         800 N. Shoreline Blvd.
                                                     Address 2:         Ste. 2700 South
                                                     City:              Corpus Christi
                                                     State:     Texas                     Zip+4:    78401
                                                     Telephone:         (361) 698-8000           ext.
                                                     Fax:       (361) 887-8010
                                                     Email:     office@constantlawfirm.com
                                                     SBN:       04711000



                                            Page 38 of 61
V. Perfection Of Appeal And Jurisdiction

Nature of Case (Subject matter or type of case): Other

Date order or judgment signed: September 30, 2016                        Type of judgment: Interlocutory Order
Date notice of appeal filed in trial court: October 18, 2016
If mailed to the trial court clerk, also give the date mailed: n/a
Interlocutory appeal of appealable order:        Yes      No
If yes, please specify statutory or other basis on which interlocutory order is appealable (See TRAP 28):


Accelerated appeal (See TRAP 28):                Yes     No
If yes, please specify statutory or other basis on which appeal is accelerated:
The appeal is accelerated because it is interlocutory

Parental Termination or Child Protection? (See TRAP 28.4):              Yes     ■   No

Permissive? (See TRAP 28.3):                      Yes      No
If yes, please specify statutory or other basis for such status:


Agreed? (See TRAP 28.2):                           Yes     No
If yes, please specify statutory or other basis for such status:


Appeal should receive precedence, preference, or priority under statute or rule:           Yes     No
If yes, please specify statutory or other basis for such status:


Does this case involve an amount under $100,000?             Yes        No
Judgment or order disposes of all parties and issues:        Yes        No
Appeal from final judgment:                                  Yes         No
Does the appeal involve the constitutionality or the validity of a statute, rule, or ordinance?       Yes    No

VI. Actions Extending Time To Perfect Appeal

Motion for New Trial:                   Yes        No               If yes, date filed:
Motion to Modify Judgment:              Yes        No               If yes, date filed:
Request for Findings of Fact            Yes       No                If yes, date filed:
and Conclusions of Law:
                                       Yes        No                If yes, date filed:
Motion to Reinstate:
                                        Yes       No                If yes, date filed:
Motion under TRCP 306a:
Other:                                  Yes       No
If other, please specify:

VII. Indigency Of Party: (Attach file-stamped copy of affidavit, and extension motion if filed.)

Affidavit filed in trial court:        Yes        No               If yes, date filed:

Contest filed in trial court:          Yes        No               If yes, date filed:

Date ruling on contest due:

Ruling on contest:       Sustained            Overruled            Date of ruling:

                                                                    Page 39 of 61
VIII. Bankruptcy

Has any party to the court's judgment filed for protection in bankruptcy which might affect this appeal?           Yes        No
If yes, please attach a copy of the petition.



Date bankruptcy filed:                                            Bankruptcy Case Number:




IX. Trial Court And Record

Court:     353rd Judicial District (Pretrial MDLCourt No. 15.0884) Clerk's Record:
County: Travis                                                        Trial Court Clerk:        District     County
Trial Court Docket Number (Cause No.): D-1-GN-16-000370               Was clerk's record requested?          Yes         No
                                                                      If yes, date requested:
Trial Judge (who tried or disposed of case):                          If no, date it will be requested: Record will be filed as a sworn r
First Name:       Tim                                                 Were payment arrangements made with clerk?
Middle Name:                                                                                                       Yes     No      Indigent
Last Name:        Sulak
                                                                      (Note: No request required under TRAP 34.5(a),(b))
Suffix:
Address 1:         353rd Judicial District Court, Travis County
Address 2 :
City:              Austin
State:    Texas                       Zip + 4:
Telephone:                              ext.
Fax:
Email:



Reporter's or Recorder's Record:

Is there a reporter's record?             Yes     No
Was reporter's record requested?          Yes    No

Was there a reporter's record electronically recorded?    Yes        No
If yes, date requested:

If no, date it will be requested:
Were payment arrangements made with the court reporter/court recorder?          Yes     No      Indigent




                                                                Page 40 of 61
   Court Reporter                              Court Recorder
   Official                                    Substitute



First Name:
Middle Name:
Last Name:
Suffix:
Address 1:
Address 2:
City:
State:    Texas                       Zip + 4:
Telephone:                              ext.
Fax:
Email:

X. Supersedeas Bond
Supersedeas bond filed:       Yes       No       If yes, date filed:

Will file:    Yes        No


XI. Extraordinary Relief

Will you request extraordinary relief (e.g. temporary or ancillary relief) from this Court?      Yes       No
If yes, briefly state the basis for your request:


XII. Alternative Dispute Resolution/Mediation (Complete section if filing in the 1st, 2nd, 4th, 5th, 6th, 8th, 9th, 10th, 11th, 12th, 13th,
or 14th Court of Appeal)
Should this appeal be referred to mediation?
                                                            Yes        No

If no, please specify:
Has the case been through an ADR procedure?              Yes           No
If yes, who was the mediator?
What type of ADR procedure?
At what stage did the case go through ADR?             Pre-Trial            Post-Trial   Other

If other, please specify:

Type of case?
Give a brief description of the issue to be raised on appeal, the relief sought, and the applicable standard for review, if known (without
prejudice to the right to raise additional issues or request additional relief):



How was the case disposed of?
Summary of relief granted, including amount of money judgment, and if any, damages awarded.
If money judgment, what was the amount? Actual damages:
Punitive (or similar) damages:

                                                                       Page 41 of 61
Attorney's fees (trial):
Attorney's fees (appellate):
Other:
If other, please specify:



Will you challenge this Court's jurisdiction?        Yes      No
Does judgment have language that one or more parties "take nothing"?          Yes       No
Does judgment have a Mother Hubbard clause?         Yes       No
Other basis for finality?
Rate the complexity of the case (use 1 for least and 5 for most complex):       1      2      3         4   5
Please make my answer to the preceding questions known to other parties in this case.             Yes       No
Can the parties agree on an appellate mediator?      Yes      No
If yes, please give name, address, telephone, fax and email address:
Name                              Address                   Telephone                      Fax                       Email


Languages other than English in which the mediator should be proficient:
Name of person filing out mediation section of docketing statement:



XIII. Related Matters
List any pending or past related appeals before this or any other Texas appellate court by court, docket number, and style.

Docket Number: 03-16-00673-CV                                                  Trial Court: Travis County District Court

  Style:     The State of Texas

     Vs.
           Bexar County, et al.




                                                              Page 42 of 61
XIV. Pro Bono Program: (Complete section if filing in the 1st, 3rd, 5th, or 14th Courts of Appeals)
The Courts of Appeals listed above, in conjunction with the State Bar of Texas Appellate Section Pro Bono Committee and local Bar
Associations, are conducting a program to place a limited number of civil appeals with appellate counsel who will represent the appellant in
the appeal before this Court.

The Pro Bono Committee is solely responsible for screening and selecting the civil cases for inclusion in the Program based upon a number of
discretionary criteria, including the financial means of the appellant or appellee. If a case is selected by the Committee, and can be matched
with appellate counsel, that counsel will take over representation of the appellant or appellee without charging legal fees. More information
regarding this program can be found in the Pro Bono Program Pamphlet available in paper form at the Clerk's Office or on the Internet at
www.tex-app.org. If your case is selected and matched with a volunteer lawyer, you will receive a letter from the Pro Bono Committee within
thirty (30) to forty-five (45) days after submitting this Docketing Statement.
Note: there is no guarantee that if you submit your case for possible inclusion in the Pro Bono Program, the Pro Bono Committee will select
your case and that pro bono counsel can be found to represent you. Accordingly, you should not forego seeking other counsel to represent you
in this proceeding. By signing your name below, you are authorizing the Pro Bono committee to transmit publicly available facts and
information about your case, including parties and background, through selected Internet sites and Listserv to its pool of volunteer appellate
attorneys.
Do you want this case to be considered for inclusion in the Pro Bono Program?                   Yes      No

Do you authorize the Pro Bono Committee to contact your trial counsel of record in this matter to answer questions the committee may have
regarding the appeal?      Yes   No

Please note that any such conversations would be maintained as confidential by the Pro Bono Committee and the information used solely for
the purposes of considering the case for inclusion in the Pro Bono Program.

If you have not previously filed an affidavit of Indigency and attached a file-stamped copy of that affidavit, does your income exceed 200% of
the U.S. Department of Health and Human Services Federal Poverty Guidelines?                Yes       No

These guidelines can be found in the Pro Bono Program Pamphlet as well as on the internet at http://aspe.hhs.gov/poverty/06poverty.shtml.

Are you willing to disclose your financial circumstances to the Pro Bono Committee?        Yes       No
If yes, please attach an Affidavit of Indigency completed and executed by the appellant or appellee. Sample forms may be found in the Clerk's
Office or on the internet at http://www.tex-app.org. Your participation in the Pro Bono Program may be conditioned upon your execution of
an affidavit under oath as to your financial circumstances.

Give a brief description of the issues to be raised on appeal, the relief sought, and the applicable standard of review, if known (without
prejudice to the right to raise additional issues or request additional relief; use a separate attachment, if necessary).




XV. Signature




Signature of counsel (or pro se party)                                                    Date:            October 28, 2016



Printed Name: Kristofer S. Monson                                                         State Bar No.:   24037129



Electronic Signature: /s/ Kristofer S. Monson
    (Optional)




                                                               Page 43 of 61
XVI. Certificate of Service

The undersigned counsel certifies that this docketing statement has been served on the following lead counsel for all parties to the trial
court's order or judgment as follows on October 28, 2016       .



Signature of counsel (or pro se party)                                   Electronic Signature: /s/ Kristofer S. Monson
                                                                                (Optional)

                                                                         State Bar No.:      24037129
Person Served
Certificate of Service Requirements (TRAP 9.5(e)): A certificate of service must be signed by the person who made the service and must
state:
                           (1) the date and manner of service;
                           (2) the name and address of each person served, and
                           (3) if the person served is a party's attorney, the name of the party represented by that attorney


Please enter the following for each person served:

Date Served:      October 28, 2016
Manner Served: eServed

First Name:       Nicholas

Middle Name:
Last Name:        LaHood
Suffix:
Law Firm Name: Bexar County Criminal District Attorney
Address 1:        Paul Elizondo Tower
Address 2:        101 W. Nueva, 4th Floor

City:             San Antonio
State     Texas                      Zip+4:    78205
 Telephone:       (210) 335-2342     ext.
Fax:
Email:    n.lahood@bexar.org

If Attorney, Representing Party's Name: Bexar County
Please enter the following for each person served:




                                                               Page 44 of 61
Date Served:      October 28, 2016
Manner Served: eServed

First Name:       Robert

Middle Name: C.
Last Name:        Hilliard
Suffix:
Law Firm Name: HILLIARD, MUÑOZ & GONZALES, L.L.P.
Address 1:        719 S. Shoreline, Suite 500
Address 2:
City:             Corpus Christi
State     Texas                      Zip+4:     78411
Telephone:        (361) 882-1612     ext.
Fax:
Email:    bobh@hmglawfirm.com

If Attorney, Representing Party's Name: Bexar County, Nueces County
Please enter the following for each person served:

Date Served:      October 28, 2016
Manner Served: eServed

First Name:       Rodney

Middle Name: W.
Last Name:        Anderson
Suffix:
Law Firm Name: Brazos County Attorney's Office
Address 1:        300 East 26th Street, Suite 1300
Address 2:
City:             Bryan
State     Texas                      Zip+4:     77803
Telephone:        (979) 361-4300     ext.
Fax:
Email:    randerson@brazoscountytx.gov

If Attorney, Representing Party's Name: Brazos County
Please enter the following for each person served:




                                                         Page 45 of 61
Date Served:      October 28, 2016
Manner Served: eServed

First Name:       William

Middle Name: D.
Last Name:        Ballard
Suffix: Jr.
Law Firm Name: Brazos County Attorney’s Office
Address 1:        300 East 26th Street, Suite 1300
Address 2:
City:             Bryan
State     Texas                      Zip+4:   77803
Telephone:        (979) 361-4300     ext.
Fax:
Email:    wballard@brazoscountytx.gov

If Attorney, Representing Party's Name: Brazos County
Please enter the following for each person served:

Date Served:      October 28, 2016
Manner Served: eServed

First Name:       Russell

Middle Name:
Last Name:        Roden
Suffix:
Law Firm Name: Dallas County District Attorney’s Office
Address 1:        411 Elm Street, Suite 500
Address 2:
City:             Dallas
State     Texas                      Zip+4:   75202-338
Telephone:        (214) 653-7358     ext.
Fax:
Email:    Russell.Roden@dallascounty.org

If Attorney, Representing Party's Name: Dallas County
Please enter the following for each person served:




                                                          Page 46 of 61
Date Served:      October 28, 2016
Manner Served: eServed

First Name:       Andrew

Middle Name: B.
Last Name:        Sommerman
Suffix:
Law Firm Name: SOMMERMAN, MCCAFFITY & QUESADA,
Address 1:        3811 Turtle Creek Blvd., Suite 1400
Address 2:
City:             Dallas
State     Texas                      Zip+4:   75219-449
Telephone:        (214) 720-0720     ext.
Fax:
Email:    andrew@textrial.com

If Attorney, Representing Party's Name: Dallas County
Please enter the following for each person served:

Date Served:      October 28, 2016
Manner Served: eServed

First Name:       Paul

Middle Name:
Last Name:        Johnson
Suffix:
Law Firm Name: Denton County District Attorney
Address 1:        1450 E. McKinney Suite 3100
Address 2:
City:             Denton
State     Texas                      Zip+4:   76209
Telephone:        (940) 349-2600     ext.
Fax:
Email:    paul.johnson@dentoncounty.com

If Attorney, Representing Party's Name: Denton County
Please enter the following for each person served:




                                                          Page 47 of 61
Date Served:      October 28, 2016
Manner Served: eServed

First Name:       Daniel

Middle Name: W.
Last Name:        Ray
Suffix:
Law Firm Name: SCOTT, RAY & SULLIVAN, PLLC
Address 1:        2608 Stonewall Street
Address 2:
City:             Greenville
State     Texas                      Zip+4:   75403
Telephone:        (903) 454-0044     ext.
Fax:
Email:    mark@scottraylaw.com

If Attorney, Representing Party's Name: Ector County, Hunt County, Walker County
Please enter the following for each person served:

Date Served:      October 28, 2016
Manner Served: eServed

First Name:       Jo Anne

Middle Name:
Last Name:        Bernal
Suffix:
Law Firm Name: El Paso County Attorney
Address 1:        500 East San Antonio, Room 503
Address 2:
City:             El Paso
State     Texas                      Zip+4:   79901
Telephone:        (915) 546-2050     ext.
Fax:
Email:    Joanne.bernal@epcounty.com

If Attorney, Representing Party's Name: El Paso County
Please enter the following for each person served:




                                                         Page 48 of 61
Date Served:      October 28, 2016
Manner Served: eServed

First Name:       Benny

Middle Name:
Last Name:        Agosto
Suffix:
Law Firm Name: ABRAHAM, WATKINS, NICHOLS, SORREL
Address 1:        800 Commerce Street
Address 2:
City:             Houston
State     Texas                      Zip+4:   77002
Telephone:        (713) 222-7211     ext.
Fax:
Email:    bagosto@abrahamwatkins.com

If Attorney, Representing Party's Name: El Paso County, Tarrant County
Please enter the following for each person served:

Date Served:      October 28, 2016
Manner Served: eServed

First Name:       Carmen

Middle Name: I.
Last Name:        Perez
Suffix:
Law Firm Name: DELGADO, ACOSTA, SPENCER, LINEBARG
Address 1:        221 North Kansas St. Suite 1400
Address 2:
City:             El Paso
State     Texas                      Zip+4:   79901
Telephone:        (915) 533-6637     ext.
Fax:
Email:    CarmenP@lgbs.com

If Attorney, Representing Party's Name: El Paso County
Please enter the following for each person served:




                                                          Page 49 of 61
Date Served:      October 28, 2016
Manner Served: eServed

First Name:       Gregory

Middle Name: F.
Last Name:        Cox
Suffix:
Law Firm Name: MOSTYN LAW
Address 1:        6280 Delaware Street
Address 2:
City:             Beaumont
State     Texas                      Zip+4:   77706
Telephone:        (409) 832-2777     ext.
Fax:
Email:    gfcox@mostynlaw.com

If Attorney, Representing Party's Name: Hidalgo County
Please enter the following for each person served:

Date Served:      October 28, 2016
Manner Served: eServed

First Name:       Kathleen

Middle Name:
Last Name:        Kennedy
Suffix:
Law Firm Name: Jefferson County Criminal District Attorney’s O
Address 1:        1085 Pear St., 3rd Floor
Address 2:
City:             Beaumont
State     Texas                      Zip+4:   77701
Telephone:        (409) 835-8577     ext.
Fax:
Email:    kkennedy@co.jefferson.tx.us

If Attorney, Representing Party's Name: Jefferson County
Please enter the following for each person served:




                                                           Page 50 of 61
Date Served:      October 28, 2016
Manner Served: eServed

First Name:       Anthony

Middle Name: F.
Last Name:        Constant
Suffix:
Law Firm Name: CONSTANT LAW FIRM
Address 1:        800 N. Shoreline Blvd., Ste. 2700 South
Address 2:
City:             Corpus Christi
State     Texas                      Zip+4:   78401
Telephone:        (361) 698-8000     ext.
Fax:
Email:    office@constantlawfirm.com

If Attorney, Representing Party's Name: Jefferson County, Victoria County
Please enter the following for each person served:

Date Served:      October 28, 2016
Manner Served: eServed

First Name:       Morgan

Middle Name: D.
Last Name:        Vaughan
Suffix:
Law Firm Name: Lubbock County Criminal District Attorney’s Of
Address 1:        916 Main St., Ste. 301
Address 2:
City:             Lubbock
State     Texas                      Zip+4:   79401
Telephone:                           ext.
Fax:      (806) 775-1112

Email:    mvaughan@lubbockcda.com

If Attorney, Representing Party's Name: Lubbock County
Please enter the following for each person served:




                                                            Page 51 of 61
Date Served:      October 28, 2016
Manner Served: eServed

First Name:       JD

Middle Name:
Last Name:        Lambright
Suffix:
Law Firm Name: Montgomery County Attorney
Address 1:        501 North Thompson, Suite 300
Address 2:
City:             Conroe
State     Texas                      Zip+4:   77301
Telephone:        (936) 539-7828     ext.
Fax:
Email:    jd.lambright@mctx.org

If Attorney, Representing Party's Name: Montgomery County
Please enter the following for each person served:

Date Served:      October 28, 2016
Manner Served: eServed

First Name:       Mike

Middle Name:
Last Name:        Stafford
Suffix:
Law Firm Name: GARDERE WYNNE SEWELL L.L.P.
Address 1:        1000 Louisiana Street, Suite 2000
Address 2:
City:             Houston
State     Texas                      Zip+4:   77002
Telephone:        (713) 276-5500     ext.
Fax:
Email:    mstafford@gardere.com

If Attorney, Representing Party's Name: Montgomery County
Please enter the following for each person served:




                                                        Page 52 of 61
Date Served:      October 28, 2016
Manner Served: eServed

First Name:       Laura

Middle Name: Garza
Last Name:        Jimenez
Suffix:
Law Firm Name: Nueces County Attorney
Address 1:        901 Leopard Street, Room 207
Address 2:
City:             Corpus Christi
State     Texas                      Zip+4:
Telephone:        (361) 888-0391     ext.
Fax:
Email:    Laura.jimenez@nuecesco.com

If Attorney, Representing Party's Name: Nueces County
Please enter the following for each person served:

Date Served:      October 28, 2016
Manner Served: eServed

First Name:       John

Middle Name:
Last Name:        Forrest
Suffix:
Law Firm Name: Parker County Attorney
Address 1:        118 W. Columbia St.
Address 2:
City:             Weatherford
State     Texas                      Zip+4:
Telephone:        (817) 594-8409     ext.
Fax:
Email:    John.forrest@parkercountytx.com

If Attorney, Representing Party's Name: Parker County
Please enter the following for each person served:




                                                        Page 53 of 61
Date Served:      October 28, 2016
Manner Served: eServed

First Name:       Vince

Middle Name:
Last Name:        Cruz
Suffix: Jr.
Law Firm Name: Tarrant County Criminal District Attorney
Address 1:        401 West Belknap Street
Address 2:
City:             Fort Worth
State     Texas                       Zip+4:   76196
Telephone:        (817) 884-2423      ext.
Fax:
Email:    vcruz@tarrantcountytx.gov

If Attorney, Representing Party's Name: Tarrant County
Please enter the following for each person served:

Date Served:      October 28, 2016
Manner Served: eServed

First Name:       Richard

Middle Name:
Last Name:        Mithoff
Suffix:
Law Firm Name: MITHOFF LAW
Address 1:        One Allen Center, Penthouse
Address 2:        500 Dallas Street

City:             Houston
State     Texas                       Zip+4:
Telephone:        (713) 654-1122      ext.
Fax:
Email:    rmithoff@mithofflaw.com

If Attorney, Representing Party's Name: Tarrant County
Please enter the following for each person served:




                                                           Page 54 of 61
Date Served:      October 28, 2016
Manner Served: eServed

First Name:       Earnest

Middle Name: W.
Last Name:        Wotring
Suffix:
Law Firm Name: BAKER •WOTRING LLP
Address 1:        700 JPMorgan Chase Tower
Address 2:        600 Travis Street

City:             Houston
State     Texas                       Zip+4:   77002
Telephone:                            ext.
Fax:      (713) 980-1700

Email:    ewotring@bakerwotring.com

If Attorney, Representing Party's Name: Tarrant County
Please enter the following for each person served:

Date Served:      October 28, 2016
Manner Served: eServed

First Name:       Brantley

Middle Name: W.
Last Name:        White
Suffix:
Law Firm Name:
Address 1:        700 JPMorgan Chase Tower
Address 2:        600 Travis Street

City:             Houston
State     Texas                       Zip+4:   77002
Telephone:        (361) 793-9600      ext.
Fax:
Email:    BrantleyWWhite@gmail.com

If Attorney, Representing Party's Name: Tarrant County
Please enter the following for each person served:




                                                         Page 55 of 61
Date Served:
Manner Served: eServed

First Name:
Middle Name:
Last Name:
Suffix: III.
Law Firm Name:
Address 1:
Address 2:
City:
State     Texas                      Zip+4:
Telephone:                           ext.
Fax:
Email:
If Attorney, Representing Party's Name:
Please enter the following for each person served:

Date Served:      October 28, 2016
Manner Served: eServed

First Name:       Frank

Middle Name: R.
Last Name:        Stamey
Suffix:
Law Firm Name: Taylor County Criminal District Attorney’s Offic
Address 1:        300 Oak St., Ste. 300
Address 2:
City:             Abilene
State     Texas                      Zip+4:   79602
Telephone:        (325) 674-1261     ext.
Fax:
Email:    stameyf@taylorcountytexas.org

If Attorney, Representing Party's Name: Taylor County
Please enter the following for each person served:




                                                          Page 56 of 61
Date Served:      October 28, 2016
Manner Served: eServed

First Name:       Kevin

Middle Name: D.
Last Name:        Cullen
Suffix:
Law Firm Name: CULLEN, CARSNER, SEERDEN & CULLEN
Address 1:        119 South Main Street
Address 2:
City:             Victoria
State     Texas                      Zip+4:   77901
Telephone:        (361) 573-6318     ext.
Fax:
Email:    kcullen@cullenlawfirm.com

If Attorney, Representing Party's Name: Victoria County
Please enter the following for each person served:

Date Served:      October 28, 2016
Manner Served: eServed

First Name:       David

Middle Name: P.
Last Name:        Weeks
Suffix:
Law Firm Name: Walker County Criminal District Attorney
Address 1:        1036 11th Street
Address 2:
City:             Huntsville
State     Texas                      Zip+4:   77340
Telephone:        (936) 435-2441     ext.
Fax:
Email:    dweeks@co.walker.tx.us

If Attorney, Representing Party's Name: Walker County
Please enter the following for each person served:




                                                          Page 57 of 61
Date Served:      October 28, 2016
Manner Served: eServed

First Name:       Jorge

Middle Name: L.
Last Name:        Trevino
Suffix: Jr.
Law Firm Name: Webb County Attorney
Address 1:        1110 Washington Street, Suite 301
Address 2:
City:             Laredo
State     Texas                      Zip+4:   78040
Telephone:        (956) 523-4044     ext.
Fax:
Email:    jltrevino@webbcountytx.gov

If Attorney, Representing Party's Name: Webb County
Please enter the following for each person served:

Date Served:
Manner Served: eServed

First Name:
Middle Name:
Last Name:
Suffix:
Law Firm Name:
Address 1:
Address 2:
City:
State     Arizona                    Zip+4:
Telephone:                           ext.
Fax:
Email:
If Attorney, Representing Party's Name:
Please enter the following for each person served:




                                                      Page 58 of 61
Date Served:      October 28, 2016
Manner Served: eServed

First Name:       Brett

Middle Name:
Last Name:        Solberg
Suffix:
Law Firm Name: DLA PIPER LLP
Address 1:        1000 Louisiana Street, Suite 2800
Address 2:
City:             Houston
State     Texas                      Zip+4:   77002
Telephone:        (713) 425-8400     ext.
Fax:
Email:    brett.solberg@dlapiper.com

If Attorney, Representing Party's Name: Dr. Ing. H.C.F. Porsche AG
Please enter the following for each person served:

Date Served:      October 28, 2016
Manner Served: eServed

First Name:       Matt

Middle Name:
Last Name:        Dow
Suffix:
Law Firm Name: JACKSON WALKER
Address 1:        100 Congress Avenue, Suite 1100
Address 2:
City:             Austin
State     Texas                      Zip+4:   78701
Telephone:        (512) 236-2230     ext.
Fax:
Email:    mdow@jw.com

If Attorney, Representing Party's Name: Robert Bosch LLC, Robert Bosch GMBH
Please enter the following for each person served:




                                                          Page 59 of 61
Date Served:      October 28, 2016
Manner Served: eServed

First Name:       C.

Middle Name: Vernon
Last Name:        Hartline
Suffix: Jr.
Law Firm Name: HARTLINE DACUS BARGER DREYER LLP
Address 1:        8750 N. Central Expressway, Suite 1600
Address 2:
City:             Dallas
State     Texas                      Zip+4:   75231
Telephone:        (214) 369-2100     ext.
Fax:
Email:    vhartline@hdbdlaw.com

If Attorney, Representing Party's Name: VOLKSWAGEN GROUP OF AMERICA, INC
Please enter the following for each person served:

Date Served:      October 28, 2016
Manner Served: eServed

First Name:       Darren

Middle Name: L.
Last Name:        McCarty
Suffix:
Law Firm Name: ALSTON & BIRD LLP
Address 1:        2828 North Harwood St., Ste. 1800
Address 2:
City:             Dallas
State     Texas                      Zip+4:   75201
Telephone:        (214) 922-3414     ext.
Fax:
Email:    Darren.mcarty@alston.com

If Attorney, Representing Party's Name: Porsche Cars North America Inc.
Please enter the following for each person served:




                                                           Page 60 of 61
Date Served:      October 28, 2016
Manner Served: eServed

First Name:       Craig

Middle Name: M.
Last Name:        Patrick
Suffix:
Law Firm Name: Patrick Law Firm, P.C.
Address 1:        6244 E. Lovers Lane
Address 2:
City:             Dallas
State     Texas                      Zip+4:
Telephone:        214-390-3343       ext.
Fax:      469-914-6565

Email:    craigpatrick@att.net

If Attorney, Representing Party's Name:




                                              Page 61 of 61
EXHIBIT B
                                No. 03-16-00718-CV

                       In the Court of Appeals
                    for the Third Judicial District
                            Austin, Texas
 In Re Volkswagen Clean Diesel Litigation: Texas Clean
              Air Act Enforcement Cases

                                On Appeal from the
                    353rd Judicial District Court, Travis County

                            MOTION TO STRIKE

TO THE HONORABLE THIRD COURT OF APPEALS:
    While reserving the right to file a substantive response if one is requested, the
State moves to strike Volkswagen’s motion regarding the application of the
automatic stay under §51.014(b) of the Civil Practice and Remedies Code to cause
numbers that have not been appealed and, therefore, are not within this Court’s
appellate jurisdiction.   Volkswagen’s motion (which cites only one, irrelevant,

rule of appellate procedure) was filed in the wrong proceeding and seeks relief
outside the scope of the Court’s appellate jurisdiction. The Court should strike it
and require Volkswagen to file an original proceeding seeking relief in the cases
where no interlocutory appeal has been filed.

                                   Summary
    The motion should be struck. Volkswagen itself recognizes that “Mandamus
relief is the appropriate remedy when a trial court refuses to recognize or enforce the
automatic stay provided by section 51.014(b).” Volkswagen Stay Mtn. at 13 n.43. Yet
Volkswagen has not pleaded the elements of mandamus, nor has it complied with the

original-proceeding rules. Accordingly, this filing should be struck as a non-
compliant mandamus filing. Tex. R. App. P. 52.
     Taking the filing as an attempt to invoke the Court’s appellate, as opposed to
original, jurisdiction, it must still be struck. (1) Volkswagen is not a party to the 18
interlocutory appeals currently before the Court, which means it is not in a position
to invoke the Court’s interlocutory appellate jurisdiction and is thus unable to invoke

Rule 29.3’s exception to the original-proceeding requirements. And (2) the relief
Volkswagen seeks—a stay in the three causes initiated by the State of Texas, Fort
Bend County, and Harris County—would not be available under Rule 29.3 even if
Volkswagen were a party to any matter currently on appeal, because it would require
an act outside the Court’s appellate jurisdiction.

                                         Argument

                                                 I.
     Volkswagen includes the following sentence in its filing: “Mandamus relief is

the appropriate remedy when a trial court refuses to recognize or enforce the
automatic stay provided by section 51.014(b).” Volkswagen Stay Mtn. 13 n.43 (citing
Swanson v. Town of Shady Shores, No. 02-15-00351-CV, 2016 WL 4395779, at *4
(Tex. App.—Fort Worth 2016, no pet. h.) (orig. proceeding) (denying mandamus
relief), 1 and In re Tex. Educ. Agency 441 S.W.3d 747, 750 (Tex. App.—Austin 2014)

1The Swanson court issued a temporary stay order, but in a very different procedural posture that
implicated appellate jurisdiction. Because of procedural defects in the notice-of-appeal filings, the


                                                 2
(orig. proceeding) (granting mandamus relief). Indeed, as explained below, every
case on which Volkswagen relies involves original-jurisdiction proceedings.

Volkswagen’s statement is correct (although in some cases a writ of prohibition
would be a proper alternative to a writ of mandamus): To bring a complaint about
§ 51.014(b), a party should file an original proceeding.
     The current filing does not meet Rule 52’s procedural requirements for invoking
original jurisdiction. See Tex. R. App. P. 52. And it cannot be construed as an
attempt to bring a mandamus parallel to an already-perfected appeal because (1)

Volkswagen has not filed a notice of appeal and (2) the motion does not attempt to
articulate the substantive elements for mandamus or prohibition relief. See, e.g., In re
Turner, No. 03-16-00367-CV, 2016 WL 4272121, at *1 (Tex. App.—Austin Aug. 9,
2016) (orig. proceeding) (mandamus petition must establish a clear abuse of
discretion and absence of an adequate remedy by appeal). Because the procedural
and substantive statements in the filing are insufficient to support the relief described

in the motion, the motion should be struck as an improperly filed original proceeding.

                                               II.
     In the alternative, if this filing is understood as an attempt to invoke the Court’s
appellate jurisdiction to impose temporary orders, it should likewise be struck as
defective. Volkswagen’s motion fundamentally misunderstands two concepts: (1)

Court had sua sponte issued a letter asking Swanson to establish appellate jurisdiction. The
temporary stay lasted until resolution of the jurisdictional question. See id. at *3. As explained
below, an appellate court’s powers to issue a stay are broader when appellate jurisdiction over the
cause being appealed is at issue. See infra, Part II.A. Swanson is not styled using the mandamus
convention because the court of appeals consolidated a separately-filed mandamus petition with
an interlocutory appeal. Id. at *2.



                                                3
the nature of an MDL proceeding and (2) the scope of appellate jurisdiction. Under
the Rules of Judicial Administration, cases gathered into an MDL are not

consolidated, but remain in their various cause numbers. While the MDL court’s
coordinating orders apply to all the cases in the MDL, any case-specific orders are
entered in each separate case.
    Appellate jurisdiction attaches only to the parties to an interlocutory order.
Tex. R. App. P. 25.1(b). Because Volkswagen was not a party to the pleas to the
jurisdiction on appeal in the various unconsolidated cause numbers in this case, has

not filed an appeal, and this appeal is not an appeal from the MDL proceeding as a
whole, Volkswagen is not a party to the appeals currently before the Court. And
while there are original remedies available to parties seeking relief in cases to which
the Court’s appellate jurisdiction has not yet attached, Volkswagen has made no
attempt to invoke those procedures.
    Accordingly, because it was filed in a proceeding to which Volkswagen is not a

party and seeks relief beyond the scope of the Court’s appellate jurisdiction, the
motion should be struck.

                                           A.
1. A multi-district-litigation court accepts transfer of multiple cases involving one
or more common questions of fact for resolution of pre-trial motions, but not for trial.

Tex. Gov’t Code § 74.162; see Tex. R. Judic. Admin. 13.5. The MDL
pretrial court has authority to decide, in place of the trial court, all pretrial matters.
Tex. R. Judic. Admin. 13.6(b). The cases are not consolidated by being
removed. See Tex. R. Judic. Admin. 13.6(c) (requiring separate files under a


                                            4
single master MDL number, keeping each transferred case administratively
separate). This only makes sense, because each is subject to remand to the original

trial court. See Tex. R. Judic. Admin. 13.7. Accordingly, in this case, the denials
of the pleas to the jurisdiction were made in the cause number for each of the 18
separate cases, 2 rather than in the MDL cause number. And the notice of appeal is

filed in only those 18 separate cases, not from the entire Clean-Air-Act MDL
proceeding.
2. The Court’s appellate jurisdiction is triggered by a notice of appeal in a
particular case, which must arise from a judgment or an appealable interlocutory
order, which must be filed by any party that seeks to alter the judgment or order.
Tex. R. App. P. 25.1(a), (c). (Volkswagen has not filed a notice of appeal).
     Jurisdiction is limited to parties to the judgment or interlocutory order being
appealed; the rule treats parties to the cause who are not party to the appeal as a
separate category. Tex. R. App. P. 25.1(b) (“The filing of a notice of appeal by

any party invokes the appellate court’s jurisdiction over all parties to the trial court’s
judgment or order appealed from.” (emphases added)). Thus, when an interlocutory

2 Volkswagen misstates the record when it states that the appeal is from 19 pleadings and when it
suggests that the State exempted only two counties from the scope of the pleas to the jurisdiction.
See Volkswagen Stay Mtn. at 5 ¶ 1. In fact, only 18 pleas to the jurisdiction were filed in the 18
relevant cause numbers, which resulted in an omnibus denial order entered separately in all of the
various cause numbers. The State filed a motion to strike Travis County in the State’s own-filed
lawsuit, but not a plea to the jurisdiction. Motions to strike an intervention must generally be ap-
pealed with the final judgment. Save our Springs Alliance, Inc. v. City of Kyle, No. , 2011 WL
4389929, at *1 (Tex. App.—Austin 2011) (order) (mem. op.). Thus, the State is not appealing the
motion to strike Travis County in this interlocutory appeal. Indeed, a main argument undergirding
the State’s request for a permissive interlocutory appeal was that it would allow the Court to re-
solve the Travis County issue (which relies on slightly different statutory language) at the same
time it resolves the other appellate issues.



                                                 5
appeal involves only some, but not all, parties to an underlying lawsuit, litigants who
are not parties to the order being appealed are not parties to the interlocutory appeal.

See Tex. R. App. P. 25.1(d) (distinguishing between parties to the appeal and
parties to the trial court proceeding in an interlocutory appeal).
                                                * * *
     To sum up, only a party to an interlocutory order is a party to the interlocutory
appeal of that order. And nothing in the rules suggests that a party in a separate cause
of action over which the court’s appellate jurisdiction has not yet attached is entitled

to petition the Court for relief.

                                               B.
     Volkswagen is not a party to the pleas to the jurisdiction that form the basis of
this appeal, because it was not a party to the denial of the 18 pleas to the jurisdiction
on appeal. The pleas to the jurisdiction were not filed against Volkswagen, and its
interest in the lawsuit would not be changed by the dismissal of some of the county
plaintiffs. E.g., CR.494-520 (verified plea, motion to dismiss, and motion to debate,
seeking relief only against Denton County). 3 Accordingly, by operation of Rule

25.1(b), Volkswagen is not a party to these appeals. This is necessarily true as a
practical as well as a procedural matter, because the Texas Clean Air Act measures
penalties by the total number of proven violations established at trial. See Tex.


3All of the State’s combined motions are limited to seeking relief against the particular county in
the lawsuit of which they were filed. See CR.216-7 (prayer for relief against Bexar County); CR.374-
375 (same for Brazos County); CR.431-32 (Dallas County); CR.575 (Ector County); CR.628-29
(El Paso County); CR.846-47 (Hidalgo County); CR.938 (Hunt County); CR.994-95 (Jefferson
County);



                                                 6
Water Code § 7.102 (setting penalty at an amount measured per violation, per
day). Volkswagen’s potential liability is not changed by the number of plaintiffs in

the lawsuit, as the Court recognized in denying the motion for permissive
interlocutory appeal. In re Volkswagen Clean Diesel Litigation, No. 03-16-00673-CV,
2016 WL 6575241, at *2 (Tex. App.—Austin Nov. 4, 2016) (orig. proceeding).
     Even if Volkswagen could be a party to this interlocutory appeal, it has not filed
a notice of appeal within the deadline for doing so, and is at best in the situation of a
potential appellant who has failed to timely invoke the Court’s appellate jurisdiction.

Tex. R. App. P. 25.1(a); see Bahar v. Lyon Financial Servs., Inc., 330 S.W.3d 379,
387 (Tex. App.—Austin 2010, pet. denied) (failure to file appeal deprives court of
appellate jurisdiction); see also Wagner & Brown, Ltd. v. Horwood, 58 S.W.3d 732, 737
(Tex. 2001).
     Not only is Volkswagen not a party to the appeal, but Volkswagen seeks a remedy
outside the scope of the Court’s appellate jurisdiction in this appeal: It seeks a stay

in other causes for which no notice of appeal has been filed. Because the Court’s
appellate jurisdiction has not been invoked in those causes, its appellate jurisdiction
does not extend to issuing stays in those causes. Tex. R. App. P. 25.1(b).

     While Volkswagen is a party to the underlying proceedings, as contemplated by
Rule 25.1(d), it cannot avail itself of the only rule that would allow the Court to
impose a stay during appeal, Rule 29.3, 4 because that rule applies only to parties to

4
  In interlocutory proceedings, there is a rule-based grant of authority to issue temporary orders
pending appeal when the same relief could not have been obtained through supersedeas. See Tex.
R. App. P. 29.2, .3. By its plain text, this grant is limited to orders regarding the parties’ rights.
Id. 29.3 (temporary orders “preserve the parties rights”). Some courts of appeals have held that,


                                                  7
the appeal. Because Volkswagen is not a party to this appeal—both because it is not
a party to the order and because it has not filed a notice of appeal—and seeks relief

in causes that are not yet subject to the Court’s appellate jurisdiction, its attempt to
invoke that appellate jurisdiction should be struck as improper. 5


because the rules of appellate procedure cannot enlarge the courts’ jurisdiction beyond that pro-
vided by the constitution, Rule 29.3 (like its predecessor) merely allows a party to an interlocutory
appeal to seek temporary relief without invoking the court’s original jurisdiction. E.g., Lamar
Builders, Inc. v. Guardian Sav. & Loan Ass’n, 786 S.W.2d 789, 791 (Tex. App.—Houston [1st Dist.]
1990, no writ) (interpreting predecessor rule). Others have suggested that the reference to the
“rights” of the parties substantively expands the scope of the courts’ powers on interlocutory ap-
peal. E.g., Oryon Technologies, Inc. v. Marcus, 429 S.W.3d 762, 766 (Tex. App.—Dallas 2014, no
pet.) (distinguishing Falcon v. Bonanza Capital, Ltd., No. 03-12-00132-CV, 2012 WL 1655809, at
*1 (Tex. App.—Austin 2012) (per curiam)). Regardless of whether the appellate-jurisdiction
standard or the “rights of the parties” standard applies, no court disagrees that Rule 29.3 is a grant
of authority to issue relief to the parties to an appeal that would otherwise require the filing of an
original proceeding. Accordingly, if Volkswagen is not a party, it cannot invoke Rule 29.3 and ob-
tain relaxation of the requirements of an original-proceeding filing.
      Nor could Volkswagen necessarily frame a minimally valid Rule 29.3 claim based on its pro-
cedural arguments about a pending lawsuit. Even an expansive reading of Rule 29.3 requires the
movant to make a clear showing that a “right” is involved. Oryon Technologies, 429 S.W.3d at 766.
And the Rule 29.3 power is limited to the protection of rights that have at least some legal basis to
be currently enforced and do not depend on the trial court’s disposition of the claims before it.
E.g., Castleman v. Internet Money, Ltd., No. 07-16-00320-CV, 2016 WL 7187460, at *2 (Tex.
App.—Amarillo Dec. 9, 2016, no pet. h.) (mem. op.) (per curiam); see Mote Resources, 618 S.W.2d
at 879. Volkswagen’s motion states only that the stay is automatic and cites precedent indicating
that, under some facts, it would be appropriate to issue mandamus relief against a district court
judge that fails to respect the stay in a particular proceeding. See Volkswagen Stay Mtn. at 4 (dis-
cussing In re I-10 Colony, No. , 2014 WL 7914874, at *2-*8 (Tex. App.—Houston [1st Dist.]) (orig.
proceeding) (mem. op.)). Volkswagen does not attempt to make the requisite showing that its cur-
rently-enforceable rights have been violated. Cf. Enervest Operating, LLC v. Molett, No. 03-11-
00823-CV, 2012 WL 1647991, at *1 (Tex. App.—Austin 2012, no pet.) (mem. op.) (granting stay
of trial during interlocutory appeal asserting right to arbitration). Because Volkswagen seeks only
to enforce a procedural mechanism that does not apply to the cause numbers about which it com-
plains, it has not described a separate substantive “right” that preexists the litigation, and could
not invoke Rule 29.3 in any event.
5 Nor could Volkswagen properly request injunction or prohibition relief under the Court’s reser-

voir of original power to protect its own jurisdiction. Madison v. Martinez, 42 S.W.2d 84, 86 (Tex.
App.—Dallas 1931, writ ref’d). A claim for injunction or prohibition must be tied to the Court’s
potential loss of jurisdiction. Id. As the case now stands, even a final resolution of the claims in the


                                                   8
                                               III.

     In conclusion, Volkswagen has filed a request for relief that cannot be granted in
the exercise of interlocutory appellate jurisdiction over the cause numbers currently

under appeal. Indeed, Volkswagen expressly recognizes that it was required to file a
petition for writ of mandamus, rather than the motion it has filed. Volkswagen Stay
Mtn. at 13 n.43. Volkswagen should have brought an original proceeding, either a

writ mandamus (as its own filing suggests) or a writ of prohibition. The current filing
should be struck as an improper original-proceeding filing.
     And Volkswagen cannot invoke Rule 29.3’s exception to the requirement that

stays be issued under the Court’s writ power, both because it is not a party to the
current interlocutory appeals and because it seeks relief in cases in which no notice
of appeal has been filed. Its motion, viewed as an attempt to seek a stay order in the
exercise of the Court’s interlocutory appellate jurisdiction, should be struck.

                           Conclusion and Prayer
     The Court should strike Volkswagen’s improperly filed motion without
prejudice to its filing a motion that properly invokes the Court’s appellate or original
jurisdiction.




three cases that remain in trial court would not deprived the Court of jurisdiction to determine
whether the 18 later-filing counties were entitled to bring tagalong lawsuits to the State’s already-
filed environmental enforcement action.



                                                 9
                                     Respectfully submitted.

Ken Paxton                           Scott A. Keller
Attorney General of Texas            Solicitor General

Jeffrey C. Mateer                    Patrick K. Sweeten
First Assistant Attorney General     Senior Counsel for Civil Litigation
                                     State Bar No. 00798537
Office of the Attorney General       patrick.sweeten@oag.texas.gov
P.O. Box 12548 (MC 059)
Austin, Texas 78711-2548
                                     /s/ Kristofer S. Monson
Tel.: (512) 936-1700
                                     Kristofer S. Monson
Fax: (512) 474-2697
                                     Assistant Solicitor General
                                     State Bar No. 24037129
                                     kristofer.monson@oag.texas.gov

                                     Counsel for Appellants




                  Certificate of Conference
    On December 29 and 30th, 2016, counsel for the State conferred with counsel
for Volkswagen by electronic mail. Volkswagen opposes this motion.

                                     /s/ Kristofer S. Monson
                                     Kristofer S. Monson




                                       10
                      Certificate of Service
   On December 30, 2016, this document was served electronically on:


Kristofer S. Monson                             Rodney W. “Rod” Anderson
kristofer.monson@texasattorneygeneral.gov       randerson@brazoscountytx.gov
Office of the Solicitor General                 Brazos County Attorney’s Office
P.O. Box 12548 (MC 059)                         300 East 26th Street, Suite 1300
Austin, TX 78711-2548                           Bryan, Texas 77803

Patrick K. Sweeten                              William D. “Bill” Ballard, Jr.
patrick.sweeten@texasattorneygeneral.gov        wballard@brazoscountytx.gov
Office of the Solicitor General                 Brazos County Attorney’s Office
P.O. Box 12548 (MC 001)                         300 East 26th Street, Suite 1300
Austin, TX 78711-2548                           Bryan, Texas 77803

Craig Patrick                                   Russell Roden
craigpatrick@att.net                            russell.roden@dallascounty.org
Patrick Law Firm P.C.                           Dallas County District Attorney’s Of-
6244 E. Lovers Lane                             fice
Dallas, Texas 75214                             411 Elm Street, Suite 500
                                                Dallas, Texas 75202-3384
Nicholas LaHood
n.lahood@bexar.org                              Andrew B. Sommerman
Paul Elizondo Tower                             andrew@textrial.com
101 W. Nueva, 4th Floor                         Sommerman, McCaffity & Quesada,
San Antonio, Texas 78205                        LLP
                                                3811 Turtle Creek Blvd., Suite 1400
Robert C. Hilliard                              Dallas, Texas 75219-4492
bobh@hmglawfirm.com
Hilliard, Muñoz & Gonzales, L.L.P.              Kathleen Kennedy
719 S. Shoreline, Suite 500                     kkennedy@co.jefferson.tx.us
Corpus Christi, Texas 78411                     Jefferson County Criminal District
                                                Attorney’s Office
Paul Johnson                                    1085 Pear St., 3rd Floor
paul.johnson@dentoncounty.com                   Beaumont, Texas 77701
Denton County District Attorney’s Office
1450 E. McKinney Suite 3100


                                           11
Denton, Texas 76209                        Anthony F. Constant
                                           office@constantlawfirm.com
Daniel W. Ray                              Constant Law Firm
daniel@scottraylaw.com                     800 N. Shoreline Blvd., Ste. 2700
Scott, Ray & Sullivan, PLLC                South
2608 Stonewall Street,                     Corpus Christi, Texas 78401
Greenville, Texas 75403-1353
                                           Morgan D. Vaughan
Jo Anne Bernal                             mvaughan@lubbockcda.com
joanne.bernal@epcounty.com                 Lubbock County Criminal District
500 East San Antonio, Room 503             Attorney
El Paso, Texas 79901                       Civil Division
                                           916 Main St., Ste. 301
Benny Agosto, Jr.                          Lubbock, Texas 79401
bagosto@abrahamwatkins.com
Abraham, Watkins, Nichols, Sorrels,        J. D. Lambright
Agosto & Friend                            jd.lambright@mctx.org
800 Commerce Street                        501 North Thompson, Suite 300
Houston, Texas 77002                       Conroe, TX 77301

Carmen I. Perez                            Mike Stafford
carmenp@lgbs.com                           mstafford@gardere.com
Delgado, Acosta, Spencer, Linebarger &     Gardere Wynne Sewell L.L.P.
Perez, LLP                                 1000 Louisiana Street, Suite 2000
221 North Kansas St. Suite 1400            Houston, Texas 77002-5007
El Paso, TX 79901
                                           Laura Garza Jimenez
Gregory F. Cox                             laura.jimenez@nuecesco.com
gfcox@mostynlaw.com                        901 Leopard Street, Room 207
Mostyn Law                                 Corpus Christi, Texas 78401
6280 Delaware Street
Beaumont, Texas 77706                      Frank R. Stamey
                                           stameyf@taylorcountytexas.org
John Forrest                               Constant Law Firm
john.forrest@parkercountytx.com            800 N. Shoreline Blvd., Ste. 2700
118 W. Columbia St.                        South
Weatherford, Texas 76086                   Corpus Christi, Texas 78401




                                      12
Vince Cruz, Jr.                           Kevin D. Cullen
vcruz@tarrantcountytx.gov                 kcullen@cullenlawfirm.com
District Attorney’s Office                Cullen, Carsner, Seerden & Cullen
401 West Belknap Street                   L.L.P.
Fort Worth, Texas 76196                   119 South Main Street
                                          Victoria, Texas 77901
Richard W. Mithoff
rmithoff@mithofflaw.com                   David P. Weeks
Mithoff Law                               dweeks@co.walker.tx.us
500 Dallas Street, Suite 3450             Walker County District Attorney’s
Houston, Texas 77002                      Office
                                          1036 11th Street
Earnest W. Wotring                        Huntsville, Texas 77340
ewotring@bakerwotring.com
Baker Wotring LLP                         Daniel W. Ray
700 JPMorgan Chase Tower                  daniel@scottraylaw.com
600 Travis Street                         Scott, Ray & Sullivan, Pllc
Houston, Texas 77002                      2608 Stonewall Street,
                                          Greenville, Texas 75403
Brantley W. White
brantleywwhite@gmail.com                  Jorge L. Trevino, Jr.
Brantley W. White, Attorney at Law        jltrevino@webbcountytx.gov
700 JPMorgan Chase Tower                  1110 Washington Street, Suite 301
600 Travis Street                         Laredo, Texas 78040
Houston, Texas 77002
                                          C. Vernon Hartline, Jr.
Darren L. McCarty                         vhartline@hdbdlaw.com
Darren.mccarty@alston.com                 HARTLINE DACUS BARGER DREYER
Alston & Bird LLP                         LLP
2828 North Harwood St., Ste. 1800         8750 N. Central Expressway, Suite
Dallas, Texas 75201                       1600
                                          Dallas, Texas 75231

Matt Dow                                  Brett Solberg
mdow@jw.com                               brett.solberg@dlapiper.com
JACKSON WALKER                            DLA PIPER LLP
100 Congress Avenue, Suite 1100           1000 Louisiana Street, Suite 2800
Austin, Texas 78701                       Houston, Texas 77002


                                     13
/s/ Kristofer S. Monson
Kristofer S. Monson




 14
EXHIBIT C
                                                                    Flied In The Ol1trtct Court
                                                                     of Travis County, Texas

                                                                          SEP 30 i~1
                          Cause No. D-1-GN-16-000370                 At         '-V~.
                               MDL No.15-0884                        Velva L. Price, District Clerk


 IN RE VOLKSWAGEN CLEAN                   §    IN THE DISTRICT COURT OF
                                          §
 DIESEL LITIGATION: TCAA                  §         TRAVIS COUNTY, TEXAS
                                          §
 ENFORCEMENT CASE                         §         353RD JUDICIAL DISTRICT

    AMENDED OMNIBUS ORDER RESOLVING
CHALLENGES TO COUNTY AUTHORITY To FILE SUIT
  WHEN THE STATE HAS ALREADY INITIATED A
   CLAIM UNDER THE TEXAS CLEAN AIR ACT

      On this day, the Court considered the State of Texas's Motion for

Permissive Interlocutory Appeal under TEX. Crv. PRAC. & REM. CODE§ 51.014(d),

TEX R. Crv. P. 168, and consistent with TEX. R. APP. P. 28.3 pertaining to the

following pleadings:

1)    State of Texas's Verified Plea to the Jurisdiction, Plea in Abatement, Motion to
      Dismiss, and Motion to Show Authority: Bexar County, Texas;

2)    State of Texas's Verified Plea to the Jurisdiction, Plea in Abatement, Motion to
      Dismiss, and Motion to Show Authority: Brazos County, Texas;

3)    State of Texas's Verified Plea to the Jurisdiction, Plea in Abatement, Motion to
      Dismiss, and Motion to Show Authority: Dallas County, Texas;

4)    State of Texas's Verified Plea to the Jurisdiction, Plea in Abatement, Motion to
      Dismiss, and Motion to Show Authority: Denton County, Texas;

5)    State of Texas's Verified Plea to the Jurisdiction, Plea in Abatement, Motion to
      Dismiss, and Motion to Show Authority: Ector County, Texas;

6)    State of Texas's Verified Plea to the Jurisdiction, Plea in Abatement, Motion to
      Dismiss, and Motion to Show Authority: El Paso County, Texas;
7)    State of Texas's Verified Plea to the Jurisdiction, Plea in Abatement, Motion to
      Dismiss, and Motion to Show Authority: Hidalgo County, Texas;

8)    State of Texas's Verified Plea to the Jurisdiction, Plea in Abatement, Motion to
      Dismiss, and Motion to Show Authority: Hunt County, Texas;

9)    State of Texas's Verified Plea to the Jurisdiction, Plea in Abatement, Motion to
      Dismiss, and Motion to Show Authority: Jefferson County, Texas;

10)   State of Texas's Verified Plea to the Jurisdiction, Plea in Abatement, Motion to
      Dismiss, and Motion to Show Authority: Lubbock County, Texas;

11)   State of Texas's Verified Plea to the Jurisdiction, Plea in Abatement, Motion to
      Dismiss, and Motion to Show Authority: Montgomery County, Texas;

12)   State of Texas's Verified Plea to the Jurisdiction, Plea in Abatement, Motion to
      Dismiss, and Motion to Show Authority: Nueces County, Texas;

13)   State of Texas's Verified Plea to the Jurisdiction, Plea in Abatement, Motion to
      Dismiss, and Motion to Show Authority: Parker County, Texas;

14)   State of Texas's Verified Plea to the Jurisdiction, Plea in Abatement, Motion to
      Dismiss, and Motion to Show Authority: Tarrant County, Texas;

15)   State of Texas's Verified Plea to the Jurisdiction, Plea in Abatement, Motion to
      Dismiss, and Motion to Show Authority: Taylor County, Texas;

16)   State of Texas's Verified Plea to the Jurisdiction, Plea in Abatement, Motion to
      Dismiss, and Motion to Show Authority: Victoria County, Texas;

17)   State of Texas's Verified Plea to the Jurisdiction, Plea in Abatement, Motion to
      Dismiss, and Motion to Show Authority: Walker County, Texas;

18)   State of Texas's Verified Plea to the Jurisdiction, Plea in Abatement, Motion to
      Dismiss, and Motion to Show Authority: Webb County, Texas; and,

19)   State of Texas's Verified Motion to Strike, Motion to Dismiss for Lack of
      Capacity, Plea in Abatement, and Motion to Show Authority: Travis County,
      Texas.
         On September 16, 2016, the Court signed its Order Denying the State of Texas's

Pleas to the Jurisdiction, Pleas in Abatement, Motions to Dismiss, and Motions to Show

Authority pertaining to the listed items 1 through 18 above and on September 26, 2016,

signed its Order Denying the State of Texas's Motion to Strike, Plea in Abatement,

Motion to Dismiss, and Motion to Show Authority as to Travis County, listed item 19

above.

         The Court finds that the State's Plea in Abatement, Motion to Dismiss, and

Motion to Show authority in items 1 - 18 and all Motions and Pleas in item 19 listed

immediately above are not otherwise subject to interlocutory appeal.

         The Court further finds that its September 16, 2016, Order Denying the State

of Texas's Pleas to the Jurisdiction, Pleas in Abatement, Motions to Dismiss, and

Motions to Show Authority and its September 26, 2016, Order Denying the State of

Texas's Motion to Strike, Plea in Abatement, Motion to Dismiss, and Motion to Show

Authority as to Travis County involve a controlling question of law as to which there

is a substantial ground for difference of opinion. That question is: "whether the

State's filing of a Texas Clean Air Act claim foreclosed the Counties from filing their

own lawsuits or from intervening in the State's suit."

         The Court further finds that permitting an immediate appeal of its September

16, 2016, Order Denying the State of Texas's Pleas to the Jurisdiction, Pleas in

Abatement, Motions to Dismiss, and Motions to Show Authority and its September 26,

2016, Order Denying the State of Texas's Motion to Strike, Plea in Abatement, Motion
to Dismiss, and Motion to Show Authority as to Travis County will materially advance

the termination of the captioned litigation by (1) allowing the claims against

Volkswagen to go forward in tandem with the federal MDL proceedings, which

will result in more efficient discovery proceedings; (2) foreclosing the potential

expense of duplicative litigation costs; and (3) giving the counties and the State

resolution of an ultimate dispositive issue that would have to be resolved by the

courts in any event.

      After considering the Motion, the responses and other filings related

thereto, and the arguments of counsel, the Court is of the opinion that the State

of Texas's Motion should be GRANTED. Accordingly, the Court AMENDS the

earlier orders, issued on September 16 and September 26, 2016:

      As in the September 16, 2016 order: The Court has considered the State of

Texas's Pleas to the Jurisdiction, Pleas in Abatement, Motion to Dismiss, and

Motions to Show Authority pertaining to all county parties except Harris County

and Fort Bend County. After considering the motions, the responses and other

filings related thereto, and the arguments of counsel, the Court FINDS that the

Counties are entitled to file suit after the State has initiated an enforcement action

under the Texas Clean Air Act. Accordingly, the court is of the opinion that the

motions should be DENIED.

      IT IS THEREFORE ORDERED, ADJUDGED and DECREED that the

State of Texas's Pleas to the Jurisdiction, Pleas in Abatement, Motions to Dismiss,
and Motions to Show Authority are DENIED.

      As in the September 26, 2016 order: The Court has considered the State of

Texas's Verified Motion to Strike, Plea in Abatement, Motion to Dismiss, and

Motion to Show Authority pertaining to Travis County, Texas. After considering

the motions, the responses and other filings related thereto, and the arguments of

counsel, the Court FINDS that the Counties are entitled to intervene in a lawsuit

after the State has initiated an enforcement action under the Texas Clean Air Act.

Accordingly, the court is of the opinion that the motions related to Travis County

should be DENIED.

      IT IS THEREFORE ORDERED, ADJUDGED and DECREED that the

State of Texas's Verified Motion to Strike, Plea in Abatement, Motion to Dismiss,

and Motion to Show Authority pertaining to Travis County, Texas are DENIED.

      The denials of the motions are appropriate for immediate interlocutory

appeal because, as found above, immediate appeal may materially advance the

ultimate termination of the litigation.

      Accordingly, IT IS THEREFORE ORDERED that the State of Texas may

take an interlocutory appeal of all of the pleas and motions in the above listed pleadings

on the general issue:

      Whether the State's institution of suit under the Texas Clean Air Act
      foreclosed the named counties (in the pleadings listed above) from filing
      separate lawsuits or intervening in the State's lawsuit after the date the
      State first filed suit?
SIGNED this
                d""
              ':J:i day of ~r+.   ,
                                  2016.


                                          TIMSULAK
                                          JUDGE PRESI ING